Exhibit 10.1

 

LEASE AGREEMENT

 

by and between

 

INTERCONTINENTAL FUND III 117 KENDRICK STREET, LLC

 

as Landlord

 

and

 

VERASTEM, INC.

 

as Tenant

 

With respect to the property known as

 

Cutler Lake Corporate Center

 

117 Kendrick Street, Needham, Massachusetts

 

Dated as of

 

April 15, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

PAGE

 

 

 

1.

PREMISES

2

2.

LEASE TERM

2

3.

FIXED RENT

3

4.

ADDITIONAL RENT

3

5.

LETTER OF CREDIT

3

6.

USE OF PREMISES

4

7.

CONDITION OF PREMISES

4

8.

HAZARDOUS MATERIALS

5

9.

INDEMNIFICATIONS

7

10.

ALTERATIONS, IMPROVEMENT ALLOWANCE, AND SKYLIGHT WORK

7

11.

COVENANTS OF LANDLORD

11

12.

COVENANTS OF TENANT

12

13.

ASSIGNMENT AND SUBLETTING

13

14.

EMINENT DOMAIN

16

15.

FIRE OR OTHER CASUALTY

16

16.

INSURANCE; WAIVER OF SUBROGATION

17

17.

INSPECTION; ACCESS; CHANGES IN BUILDING FACILITIES

19

18.

DEFAULT

19

19.

LANDLORD’S RIGHTS AND REMEDIES

20

20.

LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT

21

21.

TENANT ESTOPPEL CERTIFICATE

21

22.

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

21

23.

FINANCIAL STATEMENTS

22

24.

HOLDING OVER

22

25.

SURRENDER OF PREMISES

23

26.

TELECOMMUNICATIONS WIRES

23

27.

BROKERS

23

28.

NOTICES

23

29.

PARKING

24

30.

MISCELLANEOUS

24

31.

RELOCATION

26

32.

EXHIBITS AND ADDENDA

26

 

EXHIBIT “A” THE PREMISES

A-1

 

EXHIBIT “B” COMMENCEMENT DATE CERTIFICATE

B-1

 

EXHIBIT “C” FIXED RENT

C-1

 

EXHIBIT “D” PROVISIONS REGARDING ADDITIONAL RENT

D-1

 

EXHIBIT “E” BUILDING RULES AND REGULATIONS

E-1

 

EXHIBIT “F” RENEWAL OPTION

F-1

 

EXHIBIT “G” RIGHT OF OFFER

G-1

 

EXHIBIT “H” ROOF RIGHTS AND ROOF EQUIPMENT

H-1

 

1

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (the “Lease”) dated as of the 15th day of April, 2014 (the
“Effective Date”), by and between INTERCONTINENTAL FUND III 117 KENDRICK STREET,
LLC, a Massachusetts limited liability company (the “Landlord”), and
VERASTEM, INC., a Delaware corporation (the “Tenant”).

 

Intending to be legally bound, Landlord and Tenant agree as set forth below.

 

1.                                      PREMISES.  Landlord leases to Tenant and
Tenant leases from Landlord the Premises, subject to the covenants and
conditions set forth in this Lease, for the Lease Term commencing on the Lease
Commencement Date and expiring on the Expiration Date, unless extended or
terminated earlier as otherwise provided in this Lease, as all such terms are
hereinafter defined. Tenant shall be entitled to possession of the Premises as
of the Lease Commencement Date, and shall yield possession to the Landlord on
the Expiration Date, except as otherwise expressly provided herein. For purposes
of this Lease, the premises shall consist of a total of approximately 15,197
rentable square feet located on the first (1st) floor (the “Premises”) as more
particularly outlined on Exhibit “A” attached hereto and made part of hereof in
the building commonly known as Cutler Lake Corporate Center (the “Building”)
erected on certain land (the “Land”) located at 117 Kendrick Street, Needham,
Massachusetts, together with rights of ingress and egress thereto, and with the
right in common with others to use, to the extent applicable, the common
passageways, stairways and vestibules, lobbies, hallways, entrances, stairs, and
any passageways thereto, toilets, refuse facilities and other areas or
facilities within the Building for the general use, convenience and benefit of
Tenant and other tenants and occupants of the Building and the common pipes,
ducts, vents, laboratory infrastructure, conduits, wires, telephone and
electrical closets, and appurtenant equipment serving the Premises or to serve
the Premises upon completion of the Initial Improvements or later Alterations;
the common walkways, sidewalks, landscaping, driveways and loading docks
associated with the Building, and to pass over and park on that portion of the
Land owned by Landlord and designated by Landlord on Exhibit “A” for Tenant’s
parking.  Tenant acknowledges and accepts the rentable square feet as set forth
in this Lease and Tenant shall not have the right to demand re-measurement or
recalculation of the rentable square feet with respect to the Premises or the
Building. Landlord hereby reserves the right to re-measure the Building from
time to time upon which the rentable square feet as set forth herein and
Tenant’s Proportionate Share (as defined in Exhibit D) shall be adjusted
accordingly, but in no event shall Fixed Rent or Additional Rent increase from
the amounts set forth herein as of the Effective Date.

 

2.                                      LEASE TERM.  The lease term for the
Premises (the “Lease Term”) shall commence on the Effective Date (the “Lease
Commencement Date”) and shall expire on the last day of the sixtieth (60th) full
month following the Rent Commencement Date (the “Expiration Date”). Upon the
Lease Commencement Date, Tenant shall have the right to access the Premises for
the purposes of performing the Initial Improvements subject to all terms and
condition of this Lease.

 

2.2                               Upon the Rent Commencement Date, Tenant shall,
within ten (10) Business Days (as hereinafter defined) of receipt thereof,
execute and deliver a Commencement Date Certificate to Landlord in the form
attached hereto as Exhibit “B” confirming the Rent Commencement Date, schedule
with respect to Fixed Rent and Expiration Date.  If Tenant fails to execute and
return said Commencement Date Certificate within the ten (10) Business Day
period, the Lease Commencement Date, Expiration Date and schedule with respect
to Fixed Rent shall be those terms set forth on the Commencement Date
Certificate as reasonably determined by Landlord.

 

2

--------------------------------------------------------------------------------


 

3.                                      FIXED RENT.

 

3.1                               Subject to any Tenant Delay (as defined in
Section 10.6), Tenant shall pay fixed rent (the “Fixed Rent”) beginning on the
earlier of: (a) December 1, 2014; or (b) the date upon which the Initial
Improvements are Substantially Complete (as such terms are defined in
Section 10.6) (the “Rent Commencement Date”), on the first day of each calendar
month during the term hereof in monthly installments according to the schedule
set forth on Exhibit “C” attached hereto and made a part hereof, without prior
notice or demand, and without any setoff or deduction whatsoever, in advance, at
such place as Landlord may direct. If the Lease Term shall commence or expire on
other than the first or last day of a calendar month, such monthly installment
of Fixed Rent and any applicable Additional Rent (as defined in Section 4), as
set forth below, shall be prorated for each calendar day of such partial month
and the first (1st) year of the Lease Term shall expire on the last day of the
full twelfth (12th) calendar month following the Rent Commencement Date.

 

3.2                               If any portion of Fixed Rent, Additional Rent
or any other sum payable to Landlord hereunder shall be due and unpaid for more
than five (5) days after its due date, it shall bear interest at a rate equal to
five percent (5%) per annum. In addition, Tenant shall pay a late charge equal
to five percent (5%) of the late payment. If any payment tendered by Tenant
shall fail collection on presentment, Tenant shall reimburse Landlord for all
charges imposed by Landlord’s bank on account thereof and pay to Landlord a bad
check fee equal to $100.00. In no event shall Landlord be deemed to contract for
or receive charges by way of interest or otherwise in excess of those permitted
by law and any sum paid in excess of that permitted by law shall be refunded or
credited to Tenant.

 

4.                                      ADDITIONAL RENT.  In addition to Fixed
Rent, and as more fully set forth on Exhibit “D” attached hereto and made a part
hereof, Tenant shall pay to Landlord, without demand, deduction or setoff, as
“Additional Rent” (which amounts along with any other amounts or charges which
may become due or payable by Tenant to Landlord may collectively or separately
be referred to as “Rent” hereunder): (a) Tenant’s Proportionate Share of
Operating Expenses to the extent the Operating Expenses (on a per rentable
square foot basis) exceed the Operating Expense Stop; and (b) Tenant’s
Proportionate Share of Taxes to the extent the Taxes (on a per rentable square
foot basis) exceed the Tax Expense Stop (as such terms are defined in
Exhibit “D”).

 

5.                                      LETTER OF CREDIT.

 

5.1                               As of the Effective Date, Tenant has deposited
with Landlord the sum of $202,626,67, subject to reduction as hereinafter set
forth, as security in the form of a standby letter of credit (the “Letter of
Credit”) for the faithful performance and observance by Tenant of the terms,
covenants, conditions, agreements and provisions of this Lease.  In the event no
Event of Default exists and the Landlord has not lawfully drawn on the Letter of
Credit on the second anniversary of the Lease Commencement Date, Tenant may
replace the Letter of Credit or have the Letter of Credit amended to provide
that the face amount of the new or amended Letter of Credit is $162,101.33 and
Landlord shall cooperate as necessary to effectuate such reduction in the amount
of the Letter of Credit.  It is agreed that in the event Tenant is in an Event
of Default in respect of any of the terms, covenants, conditions, agreements and
provisions of this Lease, including, but not limited to, the payment of Fixed
Rent and Additional Rent, Landlord may draw upon the whole or any part of the
Letter of Credit to the extent required for the payment of any Fixed Rent,
Additional Rent or any other sum as to which Tenant is in default or for any sum
which Landlord may expend or may be reasonably required to expend by reason of
Tenant’s default in respect of any of the terms, covenants, conditions,
agreements and provisions of this Lease, including, but not limited to, any
damages or deficiency in the reletting of the Premises, whether such damages or
deficiency accrued before or after summary proceedings or other re-entry by
Landlord.

 

3

--------------------------------------------------------------------------------


 

In the event Landlord so draws upon the Letter of Credit, Tenant shall, within
ten (10) Business Days following notice from Landlord, promptly restore the face
amount of the Letter of Credit to its original amount.  In the event that Tenant
shall fully and faithfully comply with all of the terms, covenants, conditions,
agreements and provisions of this Lease, the Letter of Credit shall be returned
to Tenant, within thirty (30) days after the Expiration Date (and Landlord
agrees to promptly execute and deliver such documentation as the bank issuing
the Letter of Credit reasonably requires to evidence the termination of the
Letter of Credit).  In the event of a sale of the land and the Building,
Landlord shall have the right to either:  (a) transfer the Letter of Credit to
Tenant and Landlord shall thereupon be released by Tenant from all liability for
the return of such Letter of Credit; or (b) transfer the Letter of Credit to the
new Landlord in which case Tenant agrees to look to the new Landlord solely for
the return of said Letter of Credit.  Tenant further covenants that it will not
assign or encumber or attempt to assign or encumber the Letter of Credit and
that neither Landlord nor its successors or assigns shall be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance.  In the
event of any bankruptcy or other insolvency proceeding against Tenant, it is
agreed that Landlord may draw upon the Letter of Credit and apply the proceeds
to Rent and other charges due to Landlord for the last month of the Lease Term
and each preceding month until such Letter of Credit is fully applied.

 

5.2                               The Letter of Credit at all times shall be in
form and content reasonably satisfactory to Landlord.  The Letter of Credit
shall be issued by a commercial bank, trust company or national banking
association, which has outstanding, unsecured, uninsured and unguaranteed
indebtedness, or shall have issued a letter of credit or other credit facility
that constitutes the primary security for an outstanding indebtedness (which is
otherwise uninsured and unguaranteed), that is then (and thereafter continues to
be) rated, without regard to qualification of such rating by symbols such as “+”
or “-” or numerical notation “A” or better by Moody’s Investment Service (or its
successor) and “A” or better by Standard & Poor’s Ratings Service (or its
successor) (and is not on credit-watch or similar credit review with negative
implication), and has combined capital, surplus and undivided profits of not
less than $1,000,000,000.00.  Landlord hereby approves Silicon Valley Bank as
the issuing bank for the Letter of Credit.  In the event the issuer of the
Letter of Credit is downgraded so that it no longer satisfies the rating
requirements set forth in this Section 5.2, Landlord shall have the right to
require Tenant to procure a replacement Letter of Credit from an issuer that
satisfies the rating requirements of this Section 5.2 within fifteen (15)
Business Days after Landlord notifies Tenant of such requirement; provided that
Landlord shall cooperate with Tenant in exchanging the existing Letter of Credit
for the new Letter of Credit so that Tenant is not required to have two Letters
of Credit outstanding simultaneously.

 

6.                                      USE OF PREMISES.  Tenant covenants and
agrees to use and occupy the Premises for general office use and laboratory
purposes as permitted by law and for no other purpose without the prior written
consent of Landlord, which shall not be unreasonably withheld, conditioned or
delayed (the “Permitted Use”).  Tenant shall not use or permit any use of the
Premises which creates any safety or environmental hazard, or which would:
(a) be dangerous to the Premises, the Building or other tenants of the Building,
or (b) be unreasonably disturbing to other tenants of the Building, or (c) cause
any material increase in the premium cost for any insurance which Landlord may
then have in effect with respect the Building generally. Except as set forth
herein, Tenant shall be responsible, at its sole cost and expense, for obtaining
any and all applicable permits necessary to occupy the Premises for the
Permitted Use throughout the Lease Term.

 

7.                                      CONDITION OF PREMISES.

 

7.1                         EXCEPT FOR THE IMPROVEMENT ALLOWANCE AS DEFINED IN
SECTION 10.5, OTHER SPECIFIC REQUIREMENTS OF THIS LEASE, AND SECTIONS 7.2-7.4
BELOW, LANDLORD SHALL NOT BE RESPONSIBLE FOR MAKING ANY IMPROVEMENTS OR

 

4

--------------------------------------------------------------------------------


 

CONTRIBUTING ANY ALLOWANCES TOWARDS THE PREMISES. LANDLORD MAKES NO
REPRESENTATION OR WARRANTY THAT THE PREMISES ARE FIT OR ZONED FOR THE PERMITTED
USE AND TENANT SHALL ACCEPT THE PREMISES UPON THE LEASE COMMENCEMENT DATE IN ITS
“AS-IS” CONDITION.

 

7.2                               Notwithstanding any terms and conditions set
forth herein to the contrary, as of the Lease Commencement Date, Landlord shall
deliver the Premises to Tenant with all of the existing Building systems that
serve more than just the Premises in good working order and not in violation of
applicable laws including but not limited to the electrical, plumbing, HVAC, and
life safety systems (collectively, the “Base Building Systems”).

 

7.3                               As of the Effective Date, Landlord, to the
best of its actual knowledge, without due inquiry, hereby acknowledges that it
has not received any notice that the Building and Premises are in violation of
any applicable laws or building codes, including without limitation, the
Americans with Disabilities Act.  Landlord shall ensure that the Building and
Premises are not in violation of any applicable laws as of Effective Date and
shall be responsible for any costs or work required to cure the same as of the
Effective Date.

 

7.4                               Landlord at its sole cost and expense shall
provide two (2) additional skylights and retrofit (but not relocate) existing
skylights within the Premises for a total of four (4) skylights, subject to a
mutually agreed upon design. Tenant shall have the right to add additional
skylights at its sole cost and expense, subject to Landlord approval of size and
location. Additionally, in the event Landlord requires Tenant’s deliveries not
come through the Building common areas, Landlord shall install a paved walkway
from the rear entry way to the existing paved walkway accessing the street for
Tenant’s deliveries, subject to the Town of Needham approvals.

 

8.                                      HAZARDOUS MATERIALS.

 

8.1                               Limitations on Use.  Tenant shall not
transport, use, store, maintain, handle, generate, manufacture, dispose,
discharge or release any Hazardous Material (as defined below in Section 8.2)
upon or about the Premises, or permit Tenant’s agents to engage in such
activities upon or about the Property in violation of applicable laws and
regulations. However, the foregoing provisions shall not prohibit the
transportation to and from, and use, storage, maintenance and handling within
the Premises of Hazardous Materials customarily used in the business or activity
expressly permitted to be undertaken in the Premises under this Lease; provided:
(a) such substances shall be used and maintained only in such quantities as are
reasonably necessary for such permitted use of the Premises and the ordinary
course of Tenant’s business therein, strictly in accordance with all applicable
laws, and the manufacturers’ instructions therefor, (b) such substances shall
not be disposed of, discharged or released in or about the Premises (except as
may be permitted by applicable law), and shall be transported to and from the
Premises in compliance with all applicable laws, (c)  as required by applicable
law, Tenant shall make arrangements at Tenant’s sole cost and expense for the
disposal of Hazardous Material directly with a qualified and licensed disposal
company at a lawful disposal site and shall not use Landlord’s dumpsters for the
disposal thereof; (d) any remaining such substances shall be completely,
properly and lawfully removed from the Property upon expiration or earlier
termination of this Lease, and (e) for purposes of removal and disposal of any
such substances for which applicable law requires such a classification, Tenant
shall be named as the owner and generator, obtain a waste generator
identification number, and execute all applications, permits, manifests, waste
characterization documents and any other required forms.

 

5

--------------------------------------------------------------------------------


 

8.2                               Notices Regarding Hazardous Materials. Tenant
shall immediately notify Landlord in writing of: (a) any enforcement, cleanup or
other regulatory action taken or threatened in writing by any governmental or
regulatory authority with respect to the presence of any Hazardous Material on
the Premises or the migration thereof to other property, to the extent caused by
Tenant or its operation in the Premises, (b) any demands or claims made or
threatened by any party relating to any loss or injury resulting from any
Hazardous Material placed or introduced into the Premises by Tenant, (c) any
discharge, release or non-routine, improper or unlawful disposal or
transportation by Tenant of any Hazardous Material on or from the Premises or in
violation of Section 8, and (d) any matters where Tenant is required by law to
give a notice to any governmental or regulatory authority respecting any
Hazardous Material on the Premises.  Landlord shall have the right (but not the
obligation) to join and participate, as a party, in any legal proceedings or
actions affecting the Premises initiated in connection with any environmental,
health or safety law.  At such times as Landlord may reasonably request, but not
more than once in any calendar year unless there is a Tenant Event of Default
hereunder, Tenant shall provide Landlord with a written list, certified to be
true and complete, identifying any Hazardous Material then used, stored, or
maintained upon the Premises, the use and approximate quantity of each such
material, a copy of any material safety data sheet (the “MSDS”) issued by the
manufacturer or supplier therefore, and such other information as Landlord may
reasonably require or as may be required by law.  The term “Hazardous Material”
for purposes hereof shall mean any chemical, substance, material or waste or
component thereof which is now or hereafter listed, defined or regulated as a
hazardous or toxic chemical, substance, material or waste or component thereof
by any federal, state or local governing or regulatory body having jurisdiction,
or which would trigger any employee or community “right-to-know” requirements
adopted by any such body, or for which any such body has adopted any
requirements for the preparation or distribution of an MSDS.

 

8.3                               Indemnifications Regarding Hazardous
Materials. Tenant shall hereby release, indemnify and defend Landlord from, and
reimburse Landlord for, any cost, claim, loss, or liability suffered directly or
from a third-party claim arising out of or related to any Hazardous Materials
resulting from Tenant’s use of the Premises or Building as set forth in this
Section 8.  Landlord shall hereby release, indemnify and defend Tenant from, and
reimburse Tenant for, any cost, claim, loss, or liability suffered directly or
from a third-party claim arising out of or related to any Hazardous Materials
resulting from Landlord’s use of the Premises or Building. Tenant’s and
Landlord’s obligations pursuant to this Section 8.3 shall survive the expiration
or earlier termination of this Lease. As of the Effective Date, Landlord, to the
best of its knowledge, hereby acknowledges that it is unaware of any Hazardous
Materials in the Building.

 

8.4                               Indemnification and Remediation. If any
Hazardous Material is released, discharged or disposed of by Tenant or Tenant’s
agent on or about the Premises or Building in violation of Section 8, Tenant
shall immediately, properly and in compliance with all applicable laws clean up
and remove the Hazardous Material from the Property and any other affected
property and clean or replace any affected personal property (whether or not
owned by Landlord), at Tenant’s expense (without limiting Landlord’s other
remedies therefore).  Such clean up and removal work shall be subject to
Landlord’s prior written approval (except in emergencies), which shall not be
unreasonably withheld, delayed or conditioned, and shall include, without
limitation, any testing, investigation, and the preparation and implementation
of any remedial action plan required by any court or governmental body having
jurisdiction or reasonably required by Landlord.  If Landlord or any lender or
governmental body arranges for any tests or studies and such tests or studies
show with reasonable conclusion that Section 8 has been violated by Tenant,
Tenant shall pay for the reasonable, actual costs of such tests.  Nothing in
Section 8 shall be construed as preventing Tenant from obtaining additional
testing at its own expense.  During the Lease Term, Landlord shall have the
option to retain a consultant who will conduct an investigation to verify that
no portion of the Building (including the Premises, to the extent Landlord has
reasonable cause to believe that there is such a use) is being used for any
activities involving, directly or indirectly, the unlawful use, storage,

 

6

--------------------------------------------------------------------------------


 

maintenance, handling, generation, manufacture, disposal, discharge or release
of any Hazardous Material (except to the extent permitted hereunder) at no cost
to Tenant unless Landlord had reasonable cause to believe Tenant was not in
compliance with the terms of this Section 8. Subject to terms and conditions of
this Lease regarding Landlord’s access, Tenant hereby grants to Landlord, its
agents, employees, consultants and contractors the right to enter upon the
Premises and to perform such tests on the Premises as are reasonably necessary
to conduct any such investigation. Tenant’s obligations pursuant to this
Section 8 shall survive the expiration or earlier termination of this Lease. In
addition, Tenant shall hereby release, indemnify and defend Landlord and
Landlord agents, and reimburse Landlord for any cost, claim, loss, or liability
suffered directly or from a third-party claim arising out of or related to any
Hazardous Materials resulting from Tenant’s use of the Premises or Building.

 

9.                                      INDEMNIFICATIONS.  Except to the extent
caused by the negligence or willful misconduct of Landlord, Tenant covenants and
agrees to exonerate, indemnify, defend, protect and save Landlord, Landlord’s
managing agent and Landlord’s mortgagee (if any) (the “Landlord Parties”)
harmless from and against any and all claims, demands, expenses, losses, suits
and damages as may be occasioned by reason of: (a) any accident, injury or
damage occurring in or about the Premises causing injury to persons or damage to
property (including, without limitation, the Premises); and (b) the failure of
Tenant to fully and faithfully perform the obligations and observe the
conditions of this Lease. Except to the extent caused by the negligence or
willful misconduct of Tenant, Landlord covenants and agrees to exonerate,
indemnify, defend, protect and save Tenant, its managers and employees (if any)
(the “Tenant Parties”) harmless from and against any and all claims, demands,
expenses, losses, suits and damages as may be occasioned by reason of: (a) any
accident, injury or damage occurring in or about any portion of the real
property owned by Landlord (other than the Premises) on which the Premises are
located causing injury to persons or damage to property (including, without
limitation, the Premises); and (b) the failure of Landlord to fully and
faithfully perform the obligations and observe the conditions of this Lease.
Tenant’s and Landlord’s obligations pursuant to this Section 9 shall survive the
expiration or earlier termination of this Lease.

 

10.                               ALTERATIONS, IMPROVEMENT ALLOWANCE, AND
SKYLIGHT WORK

 

10.1                        Alterations by Tenant.  Tenant shall not make any
alterations, additions, improvements or other changes in or to the Premises
(other than the installation of typical office decorations, furniture and
furnishings which are not affixed to the realty) (the “Alterations”), without
Landlord’s prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed); provided, however, that if the proposed Alterations
will adversely affect the exterior or structural components of the Building, or
the Building systems (including, but not limited to, the electric, HVAC,
plumbing, telecommunication and security systems), Landlord may withhold its
consent to such Alterations in Landlord’s sole discretion.  Without limitation,
it shall not be unreasonable for Landlord to withhold its consent to any
Alterations which would impose on Landlord any special maintenance, repair or
replacement obligations not within the scope of those expressly provided for
herein, unless Tenant agrees, at the time of its request for approval or notice
of such Alterations, to pay all costs associated with Landlord’s meeting the
additional obligations.  In addition, all Alterations shall be subject to the
provisions of Sections 10.2 — 10.6 below.  Notwithstanding the foregoing,
nonstructural Alterations costing less than $75,000.00 in the aggregate in any
given calendar year shall require only notice to Landlord and not Landlord
consent.

 

10.2                        Quality and Performance of Work.  All construction
work required or permitted by this Lease shall be done in a good and workmanlike
manner by contractors reasonably approved by Landlord, which approval shall not
be unreasonably withheld, conditioned or delayed and in compliance with the
Building Rules and Regulations, attached hereto as Exhibit “E”, all insurance
requirements of this Lease, and all applicable laws, statutes, codes,
ordinances, orders, rules, regulations, conditions of approval and

 

7

--------------------------------------------------------------------------------


 

requirements of all federal, state, county, municipal and other governmental
authorities, including the requirements of the Americans with Disabilities Act
(the “ADA”) (collectively, “Legal Requirements”).  In connection with any
Alterations and the Initial Improvements (as defined below), Tenant acknowledges
that it shall not take any action which would cause a work stoppage, picketing,
labor disruption, or labor dispute (the “Labor Disruption”) and Tenant shall, at
its sole cost and expense, take any and all actions reasonably necessary to
resolve any Labor Disruption that may arise.

 

10.3                        Additional Covenants Regarding Alterations.

 

(a)                                 Except as otherwise set forth herein, all
Alterations and Initial Improvements (as defined below) shall be: (i) at
Tenant’s sole cost and expense; (ii) performed in accordance with plans and
specifications approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed; (iii) performed and maintained in compliance
with all Legal Requirements; (iv) performed by contractors approved by Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed; and
(v) performed and maintained in a good and workmanlike manner.  Where reasonably
requested by Landlord, Tenant shall provide Landlord with as-built plans for any
Alterations and Initial Improvements for which plans are used, regardless of
whether the Alterations or Initial Improvements require Landlord’s consent
hereunder.

 

(b)                                 Tenant shall keep the Premises and the
Building free from any liens arising out of any work performed, materials
ordered or obligations incurred by or on behalf of Tenant. Without limitation,
Tenant shall be responsible for, and shall pay when due, all costs associated
with the preparation of plans and the performance of Alterations, and the same
shall be performed in a lien-free, good and workmanlike manner, and in
compliance with all Legal Requirements.  In the event that Tenant shall fail to
pay the costs associated with Alterations on a timely basis, and as a result of
such failure, a statutory and/or common law lien is asserted against the
Premises or the Building, and Tenant shall fail, within ten (10) Business Days
after notice of such assertion, to cause (by payment, posting of a proper bond,
or otherwise) such lien to be released of record, Landlord shall have the right
(but not the obligation), at Tenant’s expense, to cause such lien to be bonded
over or released of record.

 

(c)                                  Tenant shall ensure that all contractors
and subcontractors performing Alterations and Initial Improvements are insured
in amounts required by law.  If Landlord requests, certificates of such
insurance shall be delivered to Landlord.  Tenant’s obligation to exonerate,
indemnify, defend, protect and save Landlord Parties harmless, as set forth in
Section 9, shall include without limitation all activities and work done by and
on behalf of Tenant pursuant to Section 10 and shall commence on the date of
execution hereof.

 

(d)                                 Tenant agrees that Landlord shall have the
right to examine and inspect any Alterations and Initial Improvements; provided,
however, that no such examination or inspection shall constitute an approval or
warranty or give rise to any liability of Landlord with respect to any thereof. 
In the performance of Alterations and Initial Improvements in accordance with
this Lease, Tenant shall cause its contractors to use reasonable and diligent
efforts not to interfere with ongoing operations on the Building and other areas
outside of the Premises, to keep all construction areas clean and free of trash
and debris, and otherwise to comply with any other reasonable rules and
regulations established by Landlord with regard to construction activities.

 

(e)                                  Tenant shall provide copies of any
warranties for Alterations and Initial Improvements and the materials and
equipment which are incorporated into the Premises and the Building in
connection therewith, and either assign to Landlord, or enforce on Landlord’s
behalf, all such

 

8

--------------------------------------------------------------------------------


 

warranties to the extent repairs and/or maintenance on warranted items would be
covered by such warranties and are otherwise Landlord’s responsibility under
this Lease.

 

10.4                        Removal of Alterations.  Landlord shall notify
Tenant in writing at the time of approval of (or within five (5) Business Days
following Tenant notification of Landlord if approval is not required) any
Alterations whether or not the proposed Alterations will be required to be
removed by Tenant at the end of the Lease Term. Any Alterations of which Tenant
is not notified by written notice to be removed upon expiration or earlier
termination of the Lease shall not be required to be removed by Tenant upon
expiration or earlier termination of the Lease.  Landlord shall not require
removal of the Initial Improvements.

 

10.5                        Improvement Allowance.  Landlord shall provide to
Tenant an allowance of $683,865.00 (the “Improvement Allowance”) to be used by
Tenant solely toward “hard costs” associated with the initial build-out of the
Premises (the “Initial Improvements”). Notwithstanding the foregoing, Tenant
shall be permitted to apply up to $75,985.00 of the Improvement Allowance toward
the application of “soft costs” including but not limited to the cost of
furniture, fixtures, equipment, architectural and engineering fees.

 

10.6                        Initial Improvements.  The Initial Improvements:
(a) shall be subject to the provisions of Sections 10.2, 10.3 and 10.4 above;
(b) performed by contractor selected by Tenant and reasonably approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed provided that Landlord has preapproved The Richmond Group, Inc. as the
potential general contractor for the Initial Improvements; and (c) based on
plans and specifications approved by Landlord, which approval shall not be
unreasonable withheld, conditioned or delayed (the “Initial Improvement Plans”);
and (d) the following terms and conditions shall apply:

 

(i)                                Landlord shall pay Landlord’s Proportion (as
hereinafter defined) of the cost shown on each requisition (as hereinafter
defined) submitted by Tenant to Landlord within thirty (30) days of submission
thereof until the entirety of the Improvement Allowance has been exhausted. 
“Landlord’s Proportion” shall be a fraction, the numerator of which is the
Improvement Allowance, and the denominator of which is the total contract price
for the work. A “requisition” shall mean written documentation, including,
without limitation, (i) invoices from Tenant’s contractors, vendors, service
providers and consultants, and such other documentation as Landlord may
reasonably request, showing in reasonable detail the cost of the items in
question or improvements installed to date in the Premises, accompanied by
certifications from Tenant that                         the amount of the
requisition in question is true and correct and does not exceed the cost of the
items or improvements covered by such requisition; and (ii) evidence that all of
the Initial Improvements and other work done by or on behalf of Tenant which
could give rise to any mechanic’s or materialman’s liens has been paid for in
full and that any and all liens therefor that have been or may be filed have
been satisfied of record or waived (the “Lien Waivers”) with respect to the
prior month’s requisition. Landlord shall have the right, upon reasonable
advance notice to Tenant, to inspect Tenant’s books and records relating to each
requisition in order to verify the amount thereof.

 

(ii)                                  Tenant shall not submit requisitions, nor
shall Landlord have any obligation to advance funds on account of the
Improvement Allowance, more often than once per month.

 

(iii)                               If Tenant fails to pay the amounts paid by
Landlord to Tenant in the prior month’s requisition to Tenant’s contractors,
vendors, service providers and consultants, Landlord shall thereafter have the
right to have the Improvement Allowance paid directly to Tenant’s contractors,
vendors, service providers and consultants.

 

9

--------------------------------------------------------------------------------


 

(iv)                              Landlord shall have no obligation to pay any
portion of the Improvement Allowance with respect to any requisition submitted
twelve (12) months after the Lease Commencement Date (the “Outside Requisition
Date”); provided, however, that if Tenant certifies to Landlord that it is
engaged in a good faith dispute with a contractor, vendor, service provider or
consultant, such Outside Requisition Date shall be extended while such dispute
is ongoing, so long as Tenant is diligently pursuing the resolution of such
dispute.  Tenant shall not be entitled to receive any portion of the Improvement
Allowance except to the extent that it has submitted requisitions, and/or made
demand therefor, on or before the Outside Requisition Date.  In the event Tenant
has not utilized the Improvement Allowance on or before the Outside Requisition
Date, Tenant shall be deemed to have forfeited any unused portion of said
Improvement Allowance and shall have no rights thereto.

 

(v)                                 Upon written notice to Landlord prior to the
Outside Requisition Date, Tenant shall be permitted to apply any unused portion
of the Improvement Allowance toward Rent due under the Lease.

 

(vi)                              In addition to all other requirements hereof,
Landlord’s obligation to pay the final requisition of the Improvement Allowance
shall be subject to simultaneous delivery of all Lien Waivers in connection with
the Initial Improvements.

 

(vii)                           Tenant acknowledges that if any of the
Alterations or Initial Improvements must be completed beyond normal construction
hours (Monday through Friday between the hours of 6:00 am to 3:30 pm) (the
“Construction Hours”), Tenant shall pay to Landlord for cost of Landlord’s
on-site supervisory personnel during such non-Construction Hours period at the
rate of $35.00 per hour within thirty (30) days of invoice from Landlord.  In
exercising any rights to limit or define the timing during which Tenant may
undertake work related to any Alterations or Initial Improvements under this
Lease or the Rules and Regulations of this Lease, Landlord, in its sole but
reasonable discretion, shall only require that the most disruptive actions take
place in off-hours and shall not unreasonably limit the general right of Tenant
to have such construction activities take place during standard construction
hours.

 

(viii)                        Landlord shall not be entitled to any construction
management or other fees in connection with the Initial Improvements.

 

(ix)                              For purposes herein, “Substantial Completion”
or “Substantially Complete” shall mean when: (a) the Initial Improvements have
been completed in accordance with the Initial Improvement Plans subject to minor
punch list items of a non-material nature that can be completed within thirty
(30) days and do not interfere with Tenant’s ability to conduct business in the
Premises as reasonably determined by Landlord; and (b) a certificate of
occupancy from the applicable municipality has been obtained by Tenant, if
necessary. For purposes hereof, a “Tenant Delay” shall be any act of omission of
Tenant or its agents, employees, vendors or contractors that actually delays
Substantial Completion of the Initial Improvements, including, without
limitation: (i) changes requested by Tenant to the Initial Improvement Plans; or
(ii) any other reasonable reason directly attributable to any act or omission or
Tenant or its agents which causes a delay in the completion of the Initial
Improvements. In the event of any Tenant Delay, the Rent Commencement Date shall
be the date on which the Initial Improvements would have been Substantially
Complete except for such Tenant Delay as reasonably determined by Landlord.

 

(x)                                 In-progress plans of the Initial
Improvements are referenced in Exhibit “I” hereto (“Progress Plans”).  Landlord
has approved the Progress Plans and will not disapprove any components of
further advanced plans that is shown in and consistent with the Progress Plans. 
Tenant’s use of the Premises for laboratory systems may require one or more of
the following systems:  (i) ro/di water system; (ii) acid neutralization tank;
(iii) Hazardous Waste Storage/Disposal Area; (iv) Autoclave glass

 

10

--------------------------------------------------------------------------------


 

washing system; (v) emergency generator system; (vi) laboratory vacuum system;
(vii) Medical Air system; (viii) hot/cold rooms; (ix) specialized HVAC systems
that supply the various specialized systems including the fume hoods throughout
the Building installed by or on behalf of Tenant; (x) sinks;  and (xi) ice
making machines (collectively, the “Laboratory Equipment”). To the extent any of
these laboratory systems require use of common areas of the Property for access,
venting or the like, Landlord shall reasonably accommodate Tenant in determining
an appropriate location for such infrastructure and permitting Tenant, subject
to all requirements of Section 10, to install, operate, service and maintain
such infrastructure.  For purposes of confirmation herein, Tenant, at its sole
cost and expense, shall be required to remove all Laboratory Equipment upon
expiration or earlier termination of the Lease.

 

10.7                        Test Fit Allowance. Upon thirty (30) days of invoice
from Tenant, Landlord agrees to reimburse Tenant’s architect for the cost of
initial test fit plans in an amount not to exceed $1,519.70.

 

11.                               COVENANTS OF LANDLORD

 

11.1                        Landlord Services. Subject to reimbursement in
accordance with Section 4 above, Landlord agrees to provide: (a) water and sewer
services to the Building; (b) janitorial and cleaning services (to both the
Premises and common areas of the Building on Business Days (as defined below))
provided, however, that Landlord shall not be required to provide janitorial or
cleaning services to the portion of the Premises that is used by Tenant for
laboratory services (the “Lab Area”); (c) landscaping services; and (d) snow
removal services, all in amounts consistent with services provided in similar
type buildings in the community, provided that: (i) Landlord shall not be liable
for the failure to supply or interruption of any such service by reason of any
cause beyond Landlord’s reasonable control; (ii) if Tenant requires installation
of a separate or supplementary heating, cooling, ventilating and/or air
conditioning system, Tenant shall pay all costs in connection with the
furnishing, installation and operation thereof; and (iii) if Tenant requires
janitorial and cleaning services beyond those provided by Landlord, Tenant shall
arrange for such additional services through Landlord, and Tenant shall pay
Landlord upon receipt of billing therefor.  Landlord shall also provide
electricity services (in accordance with and subject to the terms and conditions
of Section 12.1 below) and HVAC service to the Premises during Business Hours
(in accordance with and subject to the terms and conditions of Section 12.1
below).  In addition, unless otherwise provided for in this Lease, and subject
to Section 5, Landlord shall be responsible for the maintenance, repair and
replacement of the Base Building Systems, exterior and structural repairs to the
Building, and capital improvements to the Building, unless such repairs and
replacements are necessitated by damage caused by the negligence or willful
misconduct of Tenant or Tenant’s agents. For purposes herein, “Business Hours”
shall mean 7:00 a.m. to 7:00 p.m. on Business Days, and 8:00 a.m. to 1:00 p.m.
on Saturdays. For purposes herein, “Business Days” shall mean Monday through
Friday, excluding Saturdays, Sundays, and federal or state holidays. Tenant
acknowledges that the HVAC service supplied to the Premises operates via
electricity, the costs of which will be separately metered to Tenant and paid by
Tenant in accordance with Section 12.1 below.

 

11.2                        Cafeteria.

 

(a)                                 Landlord shall cause a cafeteria (the
“Cafeteria”) to be located in the common area of the Building which shall be
operated by an independent contractor (the “Independent Contractor”) for the use
by Tenant and other tenants in the Building during regular breakfast and
lunchtime hours. The net operating costs to Landlord of the Cafeteria shall
constitute an Operating Expense pursuant to Exhibit “D” attached hereto.
Landlord, in its sole and absolute discretion, hereby reserves the right to
change the Independent Contractor from time to time, provided that throughout
the Lease Term, the Cafeteria shall remain of similar size and quality as the
Cafeteria that is operating as of the Effective Date.

 

11

--------------------------------------------------------------------------------


 

(b)                                 The foregoing notwithstanding, in the event
that in Landlord’s reasonable opinion, if it becomes uneconomical for Landlord
to operate the Cafeteria during the Lease Term, upon thirty (30) days written
notice to Tenant, Landlord shall no longer be obligated to provide a Cafeteria
in the Building and Tenant shall not longer be obligated to pay for its
Cafeteria Share of Operating Expenses.

 

11.3                  Fitness Room. Throughout the Lease Term, Landlord shall
cause a fitness center (the “Fitness Room”) to be located in the common area of
the Building for the use by Tenant and other tenants in the Building which shall
be accessible by tenants in the Building twenty-four (24) hours per day, seven
(7) days per week via key card entry or other reasonable access. Landlord does
not make any representation or warranty as to the condition of the particular
equipment located in the Fitness Room. Accordingly, other than as arises due to
Landlord’s gross negligence or willful misconduct, Tenant hereby assumes all
risks or injury, illness or even possible death in using the Fitness Room. In
addition, Tenant covenants and agrees to exonerate, indemnify, defend, protect
and save Landlord, Landlord’s managing agent and Landlord’s mortgagee harmless
from and against any and all claims, demands, expenses, losses, suits and
damages as may be occasioned by Tenant’s use of the Fitness Room other than as
arises due to Landlord’s negligence or willful misconduct. The obligations of
Tenant pursuant to this Section 11.3 hereunder shall survive expiration or
earlier termination of this Lease.

 

11.4                        Shuttle Service.             Throughout the Lease
Term, and provided that the 128 Business Council is still in business and
providing services which benefit the Building, Landlord shall continue as a
member company in the 128 Business Council, and shall undertake reasonable
efforts to perpetuate the ability of Tenant to utilize the Needham shuttle
service run by such 128 Business Council.  In the event that the 128 Business
Council is no longer in business or not providing any beneficial services to the
Building, Landlord shall not be required to be a member in the 128 Business
Council.

 

11.5                        Lobby Directory; Entry Signage.  Throughout the term
of the Lease, Tenant shall have: (a) lobby directory rights equal to the spaces
given to other Tenants of comparable size, and (b) subject to Landlord’s prior
reasonable approval of plans and/or specifications relating to the same and so
long as such signage is consistent with other signage in the Building, Tenant
entry signage rights allowing Tenant to place signage on a common area wall
adjacent to the primary entrance to the Premises from the common area in a
location reasonably satisfactory to Landlord.

 

11.6                        Dumpster.  Landlord, at its sole cost, shall provide
an adequately sized dumpster and or compactor at the loading dock for Tenant’s
use for the disposal of non-Hazardous Materials.

 

12.                               COVENANTS OF TENANT.  Tenant, at Tenant’s sole
cost and expense, will:

 

12.1                   Beginning on the Lease Commencement Date, in addition to
paying Fixed Rent and Additional Rent, Tenant shall pay to Landlord within
thirty (30) days of invoice from Landlord, the cost of all separately metered
utilities, including but not limited to electricity for the operation of HVAC,
VAV fans, lights and plugs for general office use;

 

12.2                  Keep the Premises in good order and repair, reasonable
wear and tear and damage due to casualty or eminent domain excepted;

 

12.3                  Surrender the Premises at the end of this Lease in the
same condition in which Tenant has agreed to keep it during the Lease Term;

 

12

--------------------------------------------------------------------------------


 

12.4                  Except as otherwise set forth herein, not place, erect,
maintain or display any sign or other marking of any kind whatsoever on the
windows, doors or exterior walls of the Premises and not place any blinds,
curtains, drapes or coverings over the exterior windows or on the window
surfaces which are visible from the outside of the Building;

 

12.5                  Other than the maintenance, repair and replacement
responsibilities of Landlord under Section 11, be responsible for the
maintenance of the Premises (including, but not limited to, any Alterations,
improvements, fixtures, equipment and systems contained therein), whether
installed by Landlord or by Tenant, and for the repair and replacement of any
part of the Premises and the Building made necessary by reason of damage thereto
caused by the negligence or willful misconduct of Tenant or Tenant’s employees,
servants, agents or invitees.  In the event Tenant shall fail to perform such
maintenance, repairs or replacements within sixty (60) days of the date such
work becomes necessary, Landlord may, but shall not be required to, perform such
work and charge the amount of the expense therefor, with interest accruing and
payable thereon, all in accordance with Section 20 below;

 

12.6                        Comply with all laws, enactments and regulations of
any governmental authority relating or applicable to Tenant’s occupancy of the
Premises and any covenants, easements and restrictions governing the Land or
Building where such compliance is not the obligation of Landlord hereunder, and
indemnify, defend and hold Landlord harmless from all consequences from its
failure to do so;

 

12.7                        Promptly notify Landlord upon becoming aware of any
damage to or defects in the Premises, any notices of violation received by
Tenant and of any injuries to persons or property which occur therein or claims
relating thereto;

 

12.8                        Subject to Section 11, pay for any Alterations,
improvements or additions to the Premises and any non-standard light bulbs,
tubes and Building items installed by or for Tenant, and allow no lien to attach
to the Building with respect to any of the foregoing;

 

12.9                        Without the prior written consent of Landlord, not
place within the Premises or bring into the Building: (a) any machinery,
equipment or other personalty other than customary office furnishings and small
office machinery, or (b) other personalty having a weight in excess of the
design capacity of the Building;

 

12.10                 Comply with all non-monetary rules and regulations which
may hereafter be promulgated by Landlord and with all reasonable changes and
additions thereto upon notice by Landlord to Tenant (such rules and regulations,
together with all changes and additions thereto, are part of this Lease) to the
extent such rules and regulations are consistent with the terms of this Lease;
Landlord shall notify Tenant in writing upon the promulgation of such rules and
regulations or changes thereto.  Landlord agrees to enforce such rules and
regulations against all tenants in the Building in a non-discriminating fashion
and to take reasonable action to cause a cessation of any violation of all
rules that interfere with Tenant’s use and quiet enjoyment of the Premises; and

 

12.11                 Comply with all reasonable recommendations of Landlord’s
or Tenant’s insurance carriers relating to layout, use, storage of materials and
maintenance of the Premises.

 

13.                               ASSIGNMENT AND SUBLETTING

 

13.1                        Restrictions on Assignment and Subletting. Tenant
shall not assign, pledge, mortgage or otherwise transfer or encumber this Lease,
nor sublet all or any part of the Premises or permit the same to be occupied or
used by anyone other than Tenant or its employees without Landlord’s prior
written

 

13

--------------------------------------------------------------------------------


 

consent (such consent not to be unreasonably withheld, conditioned or delayed). 
Any consent by Landlord hereunder shall not constitute a waiver of strict future
compliance by Tenant of the provisions of this Section 13 or a release of Tenant
from the full performance by Tenant of any of the terms, covenants, conditions,
agreements or provisions of this Lease. Subject to the provisions of
Section 13.6, any transfer or change in control of Tenant (or any subtenant,
assignee or occupant) by operation of law or otherwise, shall be deemed an
assignment hereunder, including, without limitation, any merger, consolidation,
dissolution or any change in the controlling equity interests of Tenant or any
subtenant, assignee or occupant (in a single transaction or series of related
transactions), provided that a transfer of less than a controlling equity
interest of Tenant (in a single transaction or series of related transactions)
shall not be deemed to be an assignment for purposes hereof.  Any assignment or
subletting in contravention of the provisions of this Section 13 shall be void.

 

13.2                        Proposed Subtenants and Assignees. In no event shall
the proposed assignee or subtenant be: (a) prospective tenant (or its designee)
who is discussing with Landlord (or Landlord’s agent) its need for space in the
Building, or who has been engaged in active negotiations with regard to such
need within the previous six (6) months as evidence by written correspondence
involving a term sheet, a letter of intent, draft lease, or other similar
written proposal provided that Landlord still has space in the Building
reasonably equivalent to the Premises available to accommodate such prospective
tenant; (b) a current tenant, subtenant, assignee or occupant of space in the
Building or an Affiliate (as hereinafter defined) of a current tenant,
subtenant, assignee or occupant of space in the Building except where such party
directly abuts Tenant on the same floor or if Landlord does not have space
reasonably equivalent to the Premises available in the Building to accommodate
expansion by such party.  For purposes herein, an “Affiliate” shall mean a
corporation or other business entity that directly or indirectly controls, is
controlled by, or is under common control with such tenant, subtenant, assignee
or occupant.

 

13.3                        Advertising. In no event shall Tenant advertise
space using signage, online or other public marketing materials (on a per
rentable square foot basis) at a lower rate than Landlord is then advertising
space (on a per rentable square foot basis) in the Building. Notwithstanding the
foregoing, Tenant may engage a broker to solicit subtenants or assignees to pay
at a lower rate than Landlord is then advertising space in the Building, and
Tenant and any such broker may prepare and submit letters of intent and other
written proposals to prospective subtenants or assignees at such lower rates.

 

13.4                        Right to Share Profits.

 

(a)                                 If Landlord consents to the subletting of
all or any part of the Premises other than a Permitted Transfer, Tenant shall in
consideration thereof pay to Landlord, as Additional Rent, fifty percent (50%)
of any Net Profits (as hereinafter defined) in connection with the subletting. 
“Profits” on a subletting shall mean the difference between (i) the amounts paid
as rent and additional rent by the subtenant to Tenant in and for each month of
the sublease term and (ii) Fixed Rent and Additional Rent due and payable by
Tenant to Landlord in and for each month of the sublease term, in each and every
month when the former exceeds the latter, provided, however, that if a sublease
involves less than the entire Premises, the amounts paid by Tenant to Landlord
used in subpart (ii) above shall be prorated each month to reflect the portion
of the Premises being sublet.  “Net Profits” on a subletting shall mean monthly
Profits reduced by an amount equal to the quotient found by taking the total
reasonable and customary attorneys’ fees, design and construction costs and real
estate brokerage commissions paid and incurred by Tenant in connection with the
subletting, and dividing by the number of months in the sublease term.

 

14

--------------------------------------------------------------------------------


 

(b)                                 If Landlord consents to the assignment of
this Lease other than a Permitted Transfer, Tenant shall in consideration
thereof pay to Landlord fifty percent (50%) of any Net Consideration (as
hereinafter defined) in connection with the assignment.  “Consideration” for an
assignment shall mean any sums paid to Tenant in consideration of the assignment
(other than the amount of rent and additional rent assumed by the assignee). 
“Net Consideration” for an assignment shall mean Consideration reduced by an
amount equal to the total reasonable and customary attorneys’ fees, design and
construction costs and real estate brokerage commissions paid and incurred by
Tenant in connection with the assignment.

 

(c)                                  Upon request from Landlord, Landlord shall
have the right at any time and from time to time upon reasonable prior notice to
Tenant at Landlord’s sole expense to audit and inspect Tenant’s books, records,
and accounts to verify the determination of Net Profits or Net Consideration
hereunder.

 

13.5                        Legal and Administrative Costs.  Upon Tenant’s
execution and delivery of Landlord’s consent under this Section 13 (or, if there
is no such consent, within five (5) Business Days of receipt of Landlord’s
invoice), Tenant shall pay Landlord’s reasonable legal and administrative costs
and expenses incurred in processing each of Tenant’s subletting and assignment
requests, which shall be paid whether or not Landlord consents to such
subletting or assignment.

 

13.6                        Permitted Transfer.  Notwithstanding the foregoing,
Landlord’s consent shall not be required for any of the following transfers
(each of which shall be a “Permitted Transfer”): (1) a transfer to any
person(s) or entity who controls, is controlled by or is under common control
with tenant, (2) a transfer to any entity resulting from the merger,
consolidation or other reorganization with Tenant, whether or not Tenant is the
surviving entity or (3) a transfer to any person or legal entity which acquires
all or substantially all of the assets or stock (or other ownership interests)
of Tenant (each of the foregoing is hereinafter referred to as a “Permitted
Transferee”); provided that before such assignment shall be effective, (a) said
Permitted Transferee shall assume, in full, the obligations of Tenant under this
Lease, (b) Landlord shall be given written notice of such assignment and
assumption; (c) the use of the Premises by the Permitted Transferee shall be the
same use as for Tenant under the Lease; and (d) said Permitted Transferee shall
have a “net worth” equal to or greater than Tenant as measured as of the
Effective Date.  For purposes of this paragraph, a public or private offering of
Tenant stock is a Permitted Transfer and the term “control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
management, affairs and policies of anyone, whether through the ownership of
voting securities, by contract or otherwise. Notwithstanding the foregoing,
Tenant shall remain primarily liable for its obligations under the Lease and
shall produce documentation reasonably requested by Landlord evidencing the
Permitted Transfer. Any other assignment or sublease shall be only upon the
prior written consent of Landlord which consent shall not be unreasonably
withheld, delayed or conditioned and shall be further governed by Section 13.1 —
13.6. Notwithstanding any provision of this Lease to the contrary, so long as
Tenant’s shares are listed on a stock exchange or equivalent trading system, the
sale, transfer, issuance, or other exchange of shares of ownership in Tenant
whether resulting in a change of control or otherwise shall not constitute a
transfer or assignment requiring Landlord consent or notification nor shall the
provisions of this Section 13 relating to share of profits, right of recapture,
notice to Landlord, consent of Landlord, or payment of costs of Landlord with
respect to review of transfer, apply to such sale, transfer, issuance or other
exchange of shares of ownership.

 

13.7                        Right to Recapture. Except in connection with a
Permitted Transfer, in connection with all other subleasing and assignment
requests from Tenant, Landlord shall have the right to recapture any space for
which Landlord’s consent is required by notice to Tenant given within ten
(10) Business Days of Tenant’s notice of its intention to transfer.

 

15

--------------------------------------------------------------------------------


 

14.                               EMINENT DOMAIN.  If the whole or a material
portion of the Premises (or use or occupancy of the Premises) shall be taken or
condemned by a governmental or quasi-governmental authority for any public or
quasi-public use or purpose (including sale under threat of such a taking), or
if the owner elects to convey title to the condemnor by a deed in lieu of
condemnation, or if all or any portion of the Land or Building are so taken,
condemned or conveyed and as a result thereof, in Landlord’s sole but reasonable
judgment, the Premises cannot be used for the Permitted Use as set forth herein,
then this Lease shall cease and terminate as of the date when title vests in
such governmental or quasi-governmental authority and Fixed Rent and Additional
Rent shall be abated on the earlier of the date such title vests in such
governmental or quasi-governmental authority or the date Tenant is no longer
able to occupy the Premises.  For purposes hereof a “material portion” of the
Premises shall be defined to be fifteen percent (15%) or more of the rentable
square footage.  If less than a material portion of the Premises is taken or
condemned by any governmental or quasi-governmental authority for any public or
quasi-public use or purpose (including sale under threat of such a taking),
Fixed Rent and Additional Rent shall be equitably adjusted (on the basis of the
number of square feet before and after such event) on the date when title vests
in such governmental or quasi-governmental authority and this Lease shall
otherwise continue in full force and effect. In any case, Tenant shall have no
claim against Landlord for any portion of the amount that may be awarded as
damages as a result of any governmental or quasi-governmental taking or
condemnation (or sale under threat or such taking or condemnation); and all
rights of Tenant to damages therefor are hereby assigned by Tenant to Landlord. 
The foregoing shall not, however, deprive Tenant of any separate award for
moving expenses, dislocation damages or for any other award which would not
reduce the award payable to Landlord.

 

15.                               FIRE OR OTHER CASUALTY.

 

15.1                        In the event of damage to or destruction of the
Premises caused by fire or other casualty, or any such damage to or destruction
of the Building to an extent that prevents the provision of normal services and
access to the Premises in accordance herewith (the “Event of Casualty”),
Landlord, after receipt of written notice thereof from Tenant, shall undertake
to make repairs and restorations with reasonable diligence, unless this Lease
has been terminated by Landlord or Tenant as hereinafter provided or unless any
mortgagee which is entitled to receive casualty insurance proceeds fails to make
available to Landlord a sufficient amount of such proceeds to cover the cost of
such repairs and restorations. If: (a) in Landlord’s reasonable judgment, the
damage is of such nature or extent that more than one hundred eighty (180) days
would be required (with normal work crews and normal work hours) to repair and
restore the Premises or the Building, as the case may be; or (b) in Landlord’s
sole but reasonable judgment, the damage is of such nature or extent that it is
uneconomical to repair and restore the Premises or the Building, as the case may
be; or (c) less than one (1) year remains on the then current Lease Term
Landlord shall so advise Tenant within thirty (30) days after the Event of
Casualty (the “Landlord’s Notice of Casualty”), and either party shall have ten
(10) Business Days after receipt of Landlord’s Notice of Casualty to terminate
this Lease by written notice to the other.  If either party elects to terminate
this Lease in the case described in clauses (a), (b) or (c) above, then the
Lease Term shall expire ten (10) Business Days after such notice is given, and
Tenant shall vacate the Premises and surrender the same to Landlord in
accordance with the terms of this Lease.

 

15.2                        In an Event of Casualty, provided this Lease is not
terminated pursuant to the terms of Section 15.1 above and is otherwise in full
force and effect, and sufficient casualty insurance proceeds are available for
application to such repair and restoration, Landlord shall proceed diligently to
repair and restore the Premises to substantially the same condition prior to the
casualty occurrence. Landlord shall not be obligated to repair or restore any
Alterations to the Premises or any Personal Property (as

 

16

--------------------------------------------------------------------------------


 

hereinafter defined) which Tenant may have installed (whether or not Tenant is
required to remove or leave the same on the Premises as of the expiration or
earlier termination of this Lease).

 

15.3                        Landlord shall not insure: (a) any Alterations;
(b) Initial Improvements; or (c) any Personal Property of Tenant.  Tenant shall,
at its sole cost and expense, insure the value of such Alterations, Improvements
and Personal Property of Tenant for the purpose of providing funds to Landlord
to repair and restore the Premises as set forth above.

 

15.4                        The validity and effect of this Lease shall not be
impaired in any way by the failure of Landlord to complete the repair and
restoration of the Premises or the Building within one hundred eighty (180) days
after the commencement of work, even if Landlord had in good faith notified
Tenant that the repair and restoration would be completed within such period,
provided that Landlord proceeds diligently with such repair and restoration, but
if such repair and restoration of the Premises is not completed within two
hundred seventy (270) days from the date of the casualty, upon written notice to
Landlord, Tenant shall have the right to terminate the Lease effective
immediately. In the case of damage to the Premises which is of a nature or
extent that Tenant’s continued occupancy is in the reasonable judgment of
Landlord and Tenant substantially impaired, then Fixed Rent and Additional Rent
otherwise payable by Tenant hereunder shall be equitably abated or adjusted for
the duration of such impairment.

 

16.                               INSURANCE; WAIVER OF SUBROGATION.

 

16.1                        Insurance.

 

(a)                                 Personal Property.  Tenant agrees that all
risks (including that of fire or other casualty, theft or other harm, damage or
loss) to Tenant’s Personal Property, including the loss of use of the same,
shall be borne solely by Tenant.  As used herein, “Personal Property” includes,
but is not limited to, all tangible and intangible goods and accounts,
inventory, merchandise, furniture, fixtures, equipment (including computer
equipment and any data stored thereon) and systems.  Tenant shall purchase and
maintain insurance in an amount adequate to repair or replace or otherwise cover
its Personal Property (and the Personal Property of others held or leased by
Tenant or otherwise in the Premises to the extent Tenant has an adequate
insurable interest therein and such insurance is available at commercially
reasonable rates), including: (i) any Alterations; and (ii) Initial
Improvements.

 

(b)                                 Business Interruption.  Tenant shall
maintain in full force and effect at all times, and at its own expense, business
interruption insurance in amounts adequate to cover all Rent due under this
Lease.

 

(c)                                  Commercial General Liability.  Tenant shall
maintain in full force and effect at all times, and at its own expense,
commercial general liability insurance (including contractual, host liquor and
personal injury liability insurance) in an amount not less than $1,000,000.00
combined single limit bodily injury and property damage per occurrence and
$2,000,000.00 annual aggregate limit per location.

 

(d)                                 Automobile Liability.  Tenant shall maintain
in full force and effect at all times, and at its own expense, automobile
liability insurance for owned, non-owned and hired vehicles in an amount not
less than $500,000.00 combined single limit bodily injury and property damage
per accident.

 

(e)                                  Workers’ Compensation and Employers’
Liability.  Tenant shall maintain in full force and effect at all times, and at
its own expense, the statutory limits of workers’ compensation and employers’
liability insurance in amounts adequate to satisfy the umbrella underlying
requirements.

 

17

--------------------------------------------------------------------------------


 

(f)                                   Excess/Umbrella Liability.  Tenant shall
maintain in full force and effect at all times, and at its own expense, umbrella
liability coverage in an amount not less than $2,000,000.00 per occurrence. 
Umbrella liability coverage is to be in excess of the commercial general
liability, automobile liability and employers’ liability requirements outlined
in Sections 16.1 (b) and (c) above.

 

(g)                                  The liability coverage in the insurance
policies required in Sections 16.1 (b), (c), and (e) and above shall name
Landlord and its current lender as additional insureds on a primary
non-contributing basis.  All insurance policies required in Sections 16.1 (a) —
(e) above shall be issued by companies authorized to do business in
Massachusetts with an A.M. Best’s financial rating of A- or better and a size
class rating of X (10) or larger or otherwise acceptable to Landlord.  Prior to
accessing the Premises, Tenant shall deposit with Landlord or evidence of
insurance (in ACORD Form 28) or other proof satisfactory to Landlord for each of
the insurance policies Tenant is required to carry in compliance with its
obligations under this Lease.  Such insurance policies shall contain, if
available at a commercially reasonable cost from each of Tenant’s insurers, a
provision that the insurer will not cancel or refuse to renew the policy, or
change in any material way the nature or extent of the coverage provided by such
policy, without first giving at least thirty (30) days prior written notice to
Landlord Parties.  Tenant’s failure to obtain and maintain the required
insurance shall constitute an Event of Default under this Lease.  If Tenant
shall fail to remedy such Event of Default within five (5) Business Days after
written notice by Landlord, Tenant will be liable for any and all costs,
liabilities, damages and penalties resulting to Landlord Parties from such
termination, unless a written waiver of the specific insurance requirement(s) is
provided to Tenant by Landlord Parties.

 

16.2                        Insurance During Construction.  In addition, during
the performance of any construction by Tenant on the Premises, in addition to
the above coverage required to be maintained by Tenant, Tenant shall cause the
general contractor performing the work to carry: (a) commercial general
liability insurance in an amount not less than $1,000,000.00 combined single
limit bodily injury and property damage per occurrence and $2,000,000.00 annual
aggregate limit per location (or such higher limits as may be determined by
Landlord from time to time); (b) the statutory limits of workers’ compensation
and employers’ liability insurance in amounts adequate to satisfy the umbrella
underlying requirements; and (c) all risk installation floater insurance (on the
complete value / full coverage form) to protect Landlord’s interest and that of
Tenant, contractors and subcontractors during the course of the construction
with a limit of not less than the total replacement cost of the completed
improvements under construction.  Such contractor insurance policies shall name
Landlord Parties as additional insureds on a primary non-contributing basis.

 

16.3                        Waiver of Subrogation.  Landlord and Tenant hereby
release each other from any and all liability or responsibility to the other or
anyone claiming through or under them by way of subrogation or otherwise for any
loss or damage to property caused by fire or other casualty, even if such fire
or other casualty shall have been caused by the fault or negligence of the other
party, or anyone for whom such party may be responsible, provided, however, that
this release shall be applicable and in full force and effect only to the extent
permitted by law and only to the extent that the cost of repairing such damage
is covered by insurance or would have been covered by insurance proceeds payable
under any policy (including the deductible and/or uninsured portion thereof)
required to be maintained under this Lease, but not so maintained. Each policy
of such insurance shall, if obtainable from the insurer without additional
expense, contain a waiver of subrogation by insurer against Landlord or Tenant,
as the case may be. If the inclusion of such a provision would involve an
additional expense, either party, at its expense, may require such a provision
to be inserted in the other’s policy. In the event a party is unable to obtain
such a waiver, it shall immediately notify the other of this inability, and in
that event neither party shall be obligated to obtain such a waiver. In the
absence of such notification, each party shall be deemed to have obtained such a
waiver of subrogation.

 

18

--------------------------------------------------------------------------------


 

17.                               INSPECTION; ACCESS; CHANGES IN BUILDING
FACILITIES.

 

17.1                        Landlord, its agents, employees and contractors may
enter the Premises at any time in response to an emergency and at other
reasonable times: (a) to examine, inspect and protect the Premises and the
Building; (b) to make such repairs, replacements and improvements as Landlord
may deem necessary and reasonably desirable to the Premises and the Building;
(c) during the last ten (10) months of the Lease Term, or any extension or
renewal thereof, to show it to prospective tenants; and (d) at any time upon
reasonable notice to show the Premises to prospective purchasers and its current
or prospective mortgagee(s). Landlord may, at any time, affix to any suitable
part of the exterior of the Building in which the Premises is located a notice
for letting the Premises or the Building or selling the Building.  Landlord
shall in all instances provide reasonable notice to Tenant prior to entering the
Premises (including in an emergency such notice as is reasonable given the
nature of the emergency), identify the names and affiliations of all individuals
that will enter the Premises, and provide Tenant with the opportunity to have a
representative accompany such individuals while they are in the Premises.

 

17.2                        Landlord shall have access to and use of all areas
in the Premises (including exterior Building walls, core corridor walls and
doors and any core corridor entrances), any roofs adjacent to the Premises, and
any space in or adjacent to the Premises used for shafts, stacks, pipes,
conduits, fan rooms, ducts, electric or other utilities, sinks or other Building
facilities, as well as access to and through the Premises for the purpose of
operation, maintenance, decoration and repair, provided, however, that except in
emergencies such access shall not be exercised so as to interfere unreasonably
with Tenant’s use of the Premises.  Tenant shall permit Landlord to install, use
and maintain pipes, ducts and conduits within the demising walls, bearing
columns and ceilings of the Premises, provided that the installation work is
performed at such times and by such methods as will not materially interfere
with Tenant’s use of the Premises, materially reduce the floor area thereof or
materially and adversely affect Tenant’s layout, and further provided that
Landlord performs all work with due diligence and care so as to not damage
Tenant’s Personal Property or the Premises.  Landlord and Tenant shall cooperate
with each other in the location of Landlord’s and Tenant’s facilities requiring
such access.

 

17.3                        Landlord reserves the right at any time, without
incurring any liability to Tenant therefor, to make such changes in or to the
Building and the fixtures and equipment thereof, as well as in or to the street
entrances, halls, foyers, passages, elevators, if any, and stairways thereof,
and garages as it may deem necessary or desirable.

 

17.4                        Tenant shall have access to: (a) the Land, the
Building, the Premises and the Fitness Center twenty-four (24) hours per day,
seven (7) days per week via Building security cards or other reasonable means;
and (b) the Cafeteria during its hours of operation.

 

18.                               DEFAULT.  Any other provisions of this Lease
notwithstanding, it shall be an event of default (“Event of Default”) under this
Lease if: (a) Tenant fails to pay any installment of Fixed Rent, Additional Rent
or other sum payable by Tenant hereunder when due and such failure continues for
a period of five (5) days after written notice from Landlord (provided, however,
that Landlord shall only be required to provide such written notice of Tenant’s
failure to pay Fixed Rent or Additional Rent when due once per each calendar
year period of the Lease Term after which Tenant’s failure to pay Fixed Rent or
Additional Rent within five (5) days following the day when due shall
automatically constitute an Event of Default without the requirement of written
notice having to be provided by Landlord)  or (b) Tenant fails to perform or
observe any other covenant, condition or agreement of this Lease and such
failure continues after written notice given by or on behalf of Landlord to
Tenant for more than thirty (30) days, or if the covenant, condition or
agreement is not performable or observable within such thirty (30) days,

 

19

--------------------------------------------------------------------------------


 

such longer period as is reasonably required (provided that Tenant undertakes
such performance or observance within a reasonable time, and prosecutes such
performance or observance with reasonable dispatch); or (c) Tenant uses or
occupies the Premises other than for the Permitted Use; or (d) Tenant abandons
the Premises without Landlord’s prior written consent such that the Premises is
not adequately secured, maintained, or otherwise protected as required under
this Lease; or (e) Tenant files a petition commencing a voluntary case, or has
filed against it a petition commencing an involuntary case, under the Federal
Bankruptcy Code (Title 11 of the United States Code), as now or hereafter in
effect, or under any similar law, or files or has filed against it a petition or
answer in bankruptcy or for reorganization or for an arrangement pursuant to any
state bankruptcy or insolvency law or any similar state law, and, in the case of
any such involuntary action, such action shall not be dismissed, discharged or
denied within ninety (90) days after the filing thereof, or Tenant consents to
or acquiesces in the filing thereof; or (f) if Tenant is a banking organization,
Tenant files an application for protection, voluntary liquidation or dissolution
applicable to banking organizations; or (g) a custodian, receiver, trustee or
liquidator of Tenant or of all or substantially all of Tenant’s Personal
Property or of the Premises shall be appointed in any proceedings brought by or
against Tenant and, in the latter case, such entity shall not be discharged
within ninety (90) days after the appointment thereof, or Tenant consents to or
acquiesces in the appointment thereof; or (h) Tenant shall make an assignment of
Tenant’s lease obligations for the benefit of or enter into an agreement with
its creditors; or (i)  Landlord shall determine that any financial or other
information provided to Landlord by Tenant or Guarantor shall be or have been
materially false or misleading, or (j) Tenant is in violation of
Section 16.1(f), 21 or 22 of the Lease.

 

19.                               LANDLORD’S RIGHTS AND REMEDIES.

 

19.1                        Landlord’s Remedies.  In addition to all other
rights and remedies of Landlord, if an Event of Default shall occur, Landlord
may, at its option, at any time thereafter exercise any one or more of the
following remedies:

 

(a)                                 Termination of Lease.  Landlord may
terminate this Lease, by written notice to Tenant, without any right by Tenant
to reinstate its rights by payment of rent due or other performance of the terms
and conditions hereof.  Upon such termination Tenant shall immediately surrender
possession of the Premises to Landlord, and Landlord shall immediately become
entitled to receive from Tenant an amount equal to the difference between the
aggregate of all Fixed Rent and Additional Rent reserved under this Lease for
the balance of the Lease Term, and the fair rental value of the Premises for
that period, determined as of the date of such termination, discounted to a
present value using a discount rate of eight percent (8%) per annum.

 

(b)                                 Reletting.  With or without terminating this
Lease, as Landlord may elect, Landlord may re-enter and repossess in accordance
with law the Premises, or any part thereof, and lease them to any other person
upon such terms as Landlord shall deem reasonable for a term within or beyond
the term of this Lease; provided, that any such reletting prior to termination
shall be for the account of Tenant, and Tenant shall remain liable for (i) all
Fixed Rent, Additional Rent and other sums which would be payable under this
Lease by Tenant in the absence of such expiration, termination or repossession,
less (ii) the net proceeds, if any, of any reletting effected for the account of
Tenant after deducting from such proceeds all of Landlord’s expenses, including
employees’ expenses, attorneys’ fees, real estate brokerage commissions and
alteration expenses (if any), incurred as a result of Tenant’s breach of this
Lease.  Landlord shall use reasonable efforts to relet the Premises.  If the
Premises are at the time of default sublet or leased by Tenant to others,
Landlord may, as Tenant’s agent, collect rents due from any subtenant or other
tenant and apply such rents to the rent and other amounts due hereunder without
in any way affecting Tenant’s obligation to Landlord hereunder.  Such agency,
being given for security, is hereby declared to be irrevocable.

 

20

--------------------------------------------------------------------------------


 

(c)                                  Removal of Contents by Landlord.  With
respect to any portion of the Premises which is abandoned by Tenant, Landlord
may remove all property therefrom, and store such property in a public warehouse
or elsewhere at the cost of and for the account of Tenant without being deemed
guilty of trespass or becoming liable for any loss or damage which may be
occasioned thereby.

 

19.2                        Injunction.  In the event of any use of the Premises
in breach by Tenant of any provision of this Lease, Landlord shall have the
right of injunction and the right to invoke any remedy allowed at law or in
equity in addition to other remedies provided for herein.

 

19.3                        Waiver of Redemption.  Tenant hereby expressly
waives any and all rights of redemption granted by or under any present or
future law in the event this Lease is terminated, or in the event of Landlord
obtaining possession of the Premises, or in the event Tenant is evicted or
dispossessed for any cause, by reason of violation by Tenant of any of the
provisions of this Lease.

 

19.4                        Not Exclusive Right.  No right or remedy herein
conferred upon or reserved to Landlord is intended to be exclusive of any other
right or remedy herein or by law provided, but each shall be cumulative and in
addition to every other right or remedy given herein or now or hereafter
existing at law or in equity by or by statute.

 

19.5                        Expenses.  In the event that Landlord commences suit
for the repossession of the Premises, for the recovery of Fixed Rent or
Additional Rent or any other amount due under the provisions of this Lease, or
because of the breach of any other covenant or provision herein contained on the
part of Tenant to be kept or performed, and a breach shall be established,
Tenant shall pay to Landlord all expenses incurred in connection therewith,
including reasonable attorneys’ fees, through all appeals and in any bankruptcy
proceedings.

 

20.                               LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT.  If
Tenant defaults after any applicable notice and the expiration of any applicable
grace or cure period in the making of any payment or in the doing of any act
herein required to be made or done by Tenant, then Landlord may, but shall not
be required to, make such payment or do such act, and charge the amount of
Landlord’s expense to Tenant.  Such payment shall constitute Additional Rent
hereunder due and payable with the next monthly installment of Fixed Rent; but
the making of such payment or the taking of such action by Landlord shall not
operate to cure such default by Tenant or to estop Landlord from the pursuit of
any remedy to which Landlord would otherwise be entitled.

 

21.                               TENANT ESTOPPEL CERTIFICATE.  Upon request,
and within ten (10) days written notice given by or on behalf of Landlord,
Tenant shall execute and deliver to Landlord, a Tenant estoppel certificate
reasonably requested by Landlord for the benefit of a potential or existing
mortgage lender or potential buyer with respect to the Property it being
intended that any such statement delivered pursuant hereto may be relied upon by
such parties with whom Landlord may be dealing. Tenant’s failure to execute and
deliver the Tenant estoppel certificate within ten (10) days’ notice shall:
(a) constitute an Event of Default and (b) serve to irrevocably appoint Landlord
as Tenant’s attorney-in-fact to execute and deliver such certificate for and on
behalf of Tenant.

 

22.                               SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT.

 

22.1                        This Lease and the estate, interest and rights
hereby created are subordinate to any mortgage now in place upon the Building or
the Land or any estate or interest therein, including, without limitation, any
mortgage on any leasehold estate, and to all renewals, modifications,
consolidations,

 

21

--------------------------------------------------------------------------------


 

replacements and extensions of the same as well as any substitutions therefor. 
Tenant agrees that in the event any person, firm, corporation or other entity
acquires the right to possession of the Building or the Land, including any
mortgagee or holder of any estate or interest having priority over this Lease,
Tenant shall, if requested by such person, firm, corporation or other entity,
attorn to and become the tenant of such person, firm, corporation or other
entity, upon the same terms and conditions as are set forth herein for the
balance of the Lease Term.  Notwithstanding the foregoing, any mortgagee may, at
any time, subordinate its mortgage to this Lease, without Tenant’s consent, by
notice in writing to Tenant, and thereupon this Lease shall be deemed prior to
such mortgage without regard to their respective dates of execution and
delivery, and in that event, such mortgagee shall have the same rights with
respect to this Lease as though it had been executed prior to the execution and
delivery of the mortgage.

 

22.2                        Notwithstanding the foregoing, with respect to any
existing or future first lien mortgages, deeds of trust, or other liens entered
into by and between Landlord and any such mortgagee or other such lien granted
by Landlord, within thirty (30) days of the execution hereof, as a condition
precedent to Tenant’s obligations under this Lease, Landlord shall deliver to
Tenant notarized nondisturbance agreements (“Nondisturbance Agreements”) in
writing from all current (and within thirty (30) days of Tenant’s request for
all future) lessors under all ground leases or underlying leases, from all
beneficiaries under all deeds of trust and all mortgagees under all mortgages
affecting the Building, in form and content reasonably acceptable to Tenant,
stating that so long as Tenant is not in default under any of the terms,
covenants, conditions, or agreements of this Lease, this Lease and all of the
terms, provisions, and conditions of this Lease, shall remain in full force and
effect, and neither this Lease, nor Tenant’s rights nor Tenant’s possession of
the Premises will be disturbed during the Term of this Lease or any extension
thereof. Provided the foregoing provisions are satisfied, Tenant agrees to
execute within ten (10) Business Days after written request of Landlord, any
commercially reasonable statements or instruments necessary to effectuate the
provisions of this Section.

 

22.3     In connection with this Lease, Landlord and Tenant shall enter into a
Subordination, Non-Disturbance and Attornment Agreement in a form mutually
agreed to by Landlord and Tenant which shall confirm the terms and obligations
set forth in Section 22.1 and Section 22.2.

 

23.                               FINANCIAL STATEMENTS.  If Tenant is: (a) in an
Event of Default; (b) seeking relief from Landlord under the Lease; or (c) if
requested by Landlord’s mortgagee or a prospective purchaser of the Building,
within ten (10) days written notice given by or on behalf of Landlord, Tenant
shall furnish Landlord with: (i) current financial statements (including,
without limitation, its most recent balance sheet, year-to-date operating
statement and profit and loss statement) reflecting Tenant’s current financial
condition, and (ii) written evidence of ownership and management of Tenant. 
Landlord agrees to keep all such information confidential and shall not disclose
such information except to those parties in a “need to know” capacity.  Tenant
shall not be required to provide financial statements nor written evidence of
ownership and management of Tenant under this Section 23 at any time that
Tenant’s shares are listed on public stock exchange or equivalent trading system
and Tenant’s financial information is generally available to the public in
accordance with public company disclosure laws.

 

24.                               HOLDING OVER.  If Tenant retains possession of
the Premises or any part thereof after the termination of this Lease or
expiration of the Lease Term or otherwise in the absence of any written
agreement between Landlord and Tenant concerning any such continuance of the
term, Tenant shall pay Landlord in lieu of monthly Fixed Rent, but in addition
to Additional Rent (a) as liquidated damages for such holding over alone, an
amount, calculated on a per diem basis for each day of such unlawful retention,
equal to one hundred fifty percent (150%) of the Fixed Rent, for the time Tenant
thus remains in possession as a hold-over tenant, plus in each case, all other
sums payable hereunder; and (b) all other damages, costs and expenses sustained
by Landlord by reason of Tenant’s holding over, excluding

 

22

--------------------------------------------------------------------------------


 

consequential damages. Without limiting any rights and remedies of Landlord
resulting by reason of the wrongful holding over by Tenant, or creating any
right in Tenant to continue in possession of the Premises, all Tenant’s
obligations with respect to the use, occupancy and maintenance of the Premises
shall continue during such period of unlawful retention.

 

25.                               SURRENDER OF PREMISES.  Subject to the terms
and conditions of Section 10.4, Tenant shall, at the end of the Lease Term, or
any extension thereof, promptly surrender the Premises in good broom clean
condition have removed all equipment and personal property and in conformity
with the applicable provisions of this Lease, excepting only reasonable wear and
tear and damage by casualty and eminent domain excepted. For purposes of
confirmation herein, Tenant, at its sole cost and expense, shall be required to
remove the Laboratory Equipment as part of its surrender obligations.  Upon the
expiration or earlier termination of this Lease, and prior to Tenant vacating
the Premises, Landlord and Tenant shall jointly inspect the Premises and Tenant
shall pay to Landlord the amount estimated by Landlord as necessary to put the
Premises in such order and condition. Any work required to be done by Tenant
prior to its vacating of the Premises which has not been completed upon such
vacating of the Premises, shall be completed by Landlord and billed to Tenant.
Tenant shall also, prior to vacating the Premises, pay to Landlord the amount,
as reasonably estimated by Landlord, of Tenant’s obligation hereunder of
Additional Rent. All such amounts shall be used and held by Landlord for payment
of such obligations of Tenant hereunder, with Tenant being liable for any
additional costs therefor upon demand by Landlord, or with any excess to be
returned to Tenant after all such obligations have been determined and
satisfied, as the case may be. Any Security Deposit held by Landlord shall be
credited against the amount payable by Tenant under this Section 25 to the
extent determined prior to the date that Landlord is required to return the
Security Deposit to Tenant. If Tenant abandons or surrenders the Premises, or is
dispossessed by process of law or otherwise, Tenant shall remove its Personal
Property from the Premises. If Tenant fails to remove its Personal Property,
Landlord, may (without liability to Tenant for loss thereof), at Tenant’s sole
cost and expense and in addition to Landlord’s other rights and remedies under
this Lease, at law or in equity remove and store such items; and/or upon fifteen
(15) days prior written notice to Tenant, sell such items at private or public
sale for such price as Landlord at its discretion may obtain. Landlord shall
apply the proceeds of any such sale to any amounts due to Landlord under this
Lease from Tenant (including Landlord’s attorneys’ fees and other costs incurred
in the removal, storage and/or sale of such items), with any remainder to be
paid to Tenant.

 

26.                               TELECOMMUNICATIONS WIRES.  Prior to the
expiration or earlier termination of this Lease, unless otherwise notified by
Landlord, Tenant, at its sole cost and expense shall remove all wires, cables
and similar installations appurtenant thereto installed by Tenant within the
Premises, in which event the same shall be left in good safe working order and
condition, properly bundled, labeled, capped or sealed at each end, and in each
telecommunication closet and junction box.

 

27.                               BROKERS.  Each party represents and warrants
to the other that they have not made any agreement or taken any action which may
cause anyone to become entitled to a commission as a result of the transactions
contemplated by this Lease, and each will indemnify and defend the other from
any and all claims, actual or threatened, for compensation by any such third
person by reason of such party’s breach of their representation or warranty
contained in this Section 27 except for Cushman & Wakefield, representing
Landlord exclusively (the “Landlord’s Broker”), and Transwestern RBJ,
representing Tenant exclusively (the “Tenant’s Broker”). Landlord will pay any
commission due to Landlord’s Broker and Tenant’s Broker pursuant to its separate
agreement with Landlord’s Broker and subject to the full execution and delivery
of this Lease.

 

28.                               NOTICES. All notices or other communications
hereunder shall be in writing and shall be deemed to have been given: (a) if by
messenger or by an express delivery service (FedEx, UPS, DHL,

 

23

--------------------------------------------------------------------------------


 

etc.), then if and when delivered (or if delivery is refused, when refused) to
the respective parties at the below addresses (or at such other address as a
party may hereafter designate for itself by notice to the other party as
required hereby), or (b) if mailed, then on the third Business Day following the
date on which such communication is deposited in the United States mails, by
first class registered or certified mail, return receipt requested, postage
prepaid, and addressed to the respective parties at the below addresses (or at
such other address as a party may hereafter designate for itself by notice to
the other party as required hereby).  All notices and communications to Tenant
may also be given by leaving the same at the Premises during Business Hours. 
Notice by counsel to a party shall be deemed notice from such party.

 

28.1

 

If to Landlord:

 

Intercontinental Fund III 117 Kendrick Street, LLC

 

 

 

 

c/o Intercontinental Real Estate Corporation

 

 

 

 

1270 Soldiers Field Road

 

 

 

 

Boston, MA 02135

 

 

 

 

ATTN: Scott Kelly, Regional Asset Manager

 

 

 

 

 

28.2

 

With a copy to:

 

Andrea Salvi, Esq.

 

 

 

 

Bradley & Associates

 

 

 

 

1270 Soldiers Field Road

 

 

 

 

Boston, MA 02135

 

 

 

 

 

28.3

 

If to Tenant to:

 

Verastem, Inc.

 

 

 

 

Attention: Monica Singh, Esq.

 

 

 

 

General Counsel

 

 

 

 

Until the Rent Commencement Date:

 

 

 

 

215 First Street, Suite 440

 

 

 

 

Cambridge, Massachusetts 02142

 

 

 

 

Thereafter at the Premises

 

 

 

 

 

28.4

 

With a copy to:

 

 

 

 

 

 

Paul C. Bauer, Esq.

 

 

 

 

Bowditch & Dewey, LLP

 

 

 

 

175 Crossing Boulevard, Suite 500

 

 

 

 

Framingham, MA 01702

 

29.                               PARKING.  Pursuant to all covenants,
conditions and agreements of this Lease, Landlord hereby authorizes for use by
Tenant, at no additional charge to Tenant, parking in the surface parking areas
up to 3.3 non-reserved parking spaces per 1,000 rentable square feet of the
Premises leased hereunder, which results in a total of fifty (50) non-reserved
parking spaces. Landlord reserves the right to rearrange the configuration of
any parking spaces, and otherwise change or alter the surface parking areas in
any manner whatsoever, so long as Tenant is not deprived of the use of fifty
(50) spaces in the surface parking areas.  Landlord does not assume any
responsibility for, and shall not be liable for, any damage, loss or theft (of
any nature whatsoever) to or of any automobiles or other vehicles, or any
contents or other Personal Property located therein, while in or about the
surface parking areas.

 

30.                               MISCELLANEOUS.

 

30.1                        Authority.  Tenant represents and warrants that it
is duly formed and in good standing, and has full corporate power and authority,
as the case may be, to enter into this Lease and has taken all

 

24

--------------------------------------------------------------------------------


 

corporate action, as the case may be, necessary to carry out the transaction
contemplated herein, so that when executed, this Lease constitutes a valid and
binding obligation enforceable in accordance with its terms.  Landlord
represents and warrants that it is duly formed and in good standing, and has
full limited liability company power and authority, as the case may be, to enter
into this Lease and has taken all limited liability company action, as the case
may be, necessary to carry out the transaction contemplated herein, so that when
executed, this Lease constitutes a valid and binding obligation enforceable in
accordance with its terms.

 

30.2                        Successors and Assigns.  The obligations of this
Lease shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns; provided that Landlord and each
successive owner of the Building shall be liable only for obligations accruing
during the period of its ownership or interest in the Building, and from and
after the transfer by Landlord or such successive owner of its ownership or
other interest in the Building, Tenant shall look solely to the successors in
title for the performance of Landlord’s obligations hereunder arising
thereafter.30.3

 

30.4                        Waivers.  No delay or forbearance by Landlord in
exercising any right or remedy hereunder or in undertaking or performing any act
or matter which is not expressly required to be undertaken by Landlord shall be
construed, respectively, to be a waiver of Landlord’s rights or to represent any
agreement by Landlord to undertake or perform such act or matter thereafter.

 

30.5                        Waiver of Trial by Jury.  Tenant hereby consents to
the exclusive jurisdiction of the courts of the state where the Premises are
located in any and all actions or proceedings arising under this Lease. Landlord
and Tenant agree to waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
matter whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use of or occupancy of the
Premises and/or any claim of injury or damage and any emergency or any other
statutory remedy.

 

30.5                        Limitation of Landlord’s Liabilities.  Tenant shall
look solely to the Property and Landlord’s insurance proceeds for enforcement of
any obligation hereunder or by law assumed or enforceable against Landlord, and
no other property or other assets of Landlord shall be subjected to levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies or with respect to this Lease, the relationship of landlord and tenant
hereunder or Tenant’s use and occupancy of the Premises.

 

30.6                        Time of the Essence.  All times, wherever specified
herein for the performance by Landlord or Tenant of their respective obligations
hereunder, are of the essence of this Lease.

 

30.7                        Severability.  If any provision in this Lease or the
application thereof shall to any extent be invalid, illegal or otherwise
unenforceable, the remainder of this Lease, and the application of such
provision other than as invalid, illegal or unenforceable, shall not be affected
thereby; and such provisions of this Lease shall be valid and enforceable to the
fullest extent permitted by law.

 

30.8                  Headings and Terms.  The title and headings of this Lease
are for convenience of reference only and shall not in any way be utilized to
construe or interpret the agreement of the parties as otherwise set forth
herein.  The term “Landlord” and term “Tenant” as used herein shall mean, where
appropriate, all persons acting by or on behalf of the respective parties,
except as to any required approval, consents or amendments, modifications or
supplements hereunder when such terms shall only mean the parties originally
named on the first page of this Lease as Landlord and Tenant, respectively, and
their agents so authorized in writing.

 

25

--------------------------------------------------------------------------------


 

30.9.               Lease Not Binding Until Executed and Delivered.  This Lease
shall not bind either party unless and until it has been signed and delivered by
both parties.

 

30.10.          Counterparts.  This Lease may be executed in three
(3) counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same lease agreement.

 

30.11             Amendment and Modification. This Lease, including all Exhibits
and Addenda attached hereto, each of which is incorporated in this Lease,
contains the entire agreement between the parties hereto, and shall not be
amended, modified or supplemented unless by agreement in writing signed by both
Landlord and Tenant.

 

30.12           Governing Law.  This Lease shall be governed by and construed in
accordance with the laws of the State of Massachusetts.

 

30.13           Public Disclosure.  The parties acknowledge that Tenant will be
required to include this Lease in one or more public filings required of a
public company under Federal securities laws and such filings shall not
constitute a default or Event of Default under this Lease.

 

31.                               RELOCATION. Intentionally Deleted.

 

32.                               EXHIBITS AND ADDENDA.  Additional terms to
this Lease, if any, are set forth in the Exhibits and Addenda attached hereto,
which are incorporated herein by reference as follows:

 

A.                                    Premises

B.                                    Commencement Date Certificate

C.                                    Fixed Rent

D.                                    Provisions Regarding Additional Rent

E.                                     Building Rules and Regulations

F.                                      Renewal Option

G.                                    Right of Offer

H.                                   Roof Rights and Roof Equipment

I.                                        Progress Plans

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
Effective Date set forth above.

 

LANDLORD:

 

INTERCONTINENTAL FUND III 117 KENDRICK STREET, LLC

a Massachusetts limited liability company

 

 

 

BY:

INTERCONTINENTAL REAL ESTATE FUND III, LLC

 

a Massachusetts limited liability company, its Manager

 

 

 

 

BY:

INTERCONTINENTAL REAL ESTATE CORPORATION

 

a Massachusetts corporation, its Manager

 

 

 

 

By:

/s/ Peter Palandjian

 

Name:

Peter Palandjian

 

Title:

President & Treasurer

 

 

TENANT:

 

VERASTEM, INC.

 

 

By:

/s/ John B. Green

 

Name:

John B. Green

 

Title:

Chief Financial Officer

 

 

27

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

THE PREMISES

 

ATTACHED HERETO CONSISTING OF ONE (1) PAGE.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

COMMENCEMENT DATE CERTIFICATE

 

RE:                           Lease Agreement between INTERCONTINENTAL FUND III
117 KENDRICK STREET, LLC (the “Landlord”) and VERASTEM, INC. (the “Tenant”)
dated                                            , 2014 (the “Lease”) for
premises consisting of approximately 15,197 rentable square feet (the
“Premises”) in the Building commonly known as Cutler Lake Corporate Center (the
“Building”) erected on certain land located at 117 Kendrick Street, Needham,
Massachusetts 02494

 

Dear Tenant:

 

This letter shall constitute the Commencement Dates Certificate referenced in
Section 2.2 of the Lease. Unless otherwise defined herein, all capitalized terms
shall have the same meaning ascribed to them in the Lease.

 

1.                                      The Lease Commencement Date shall be
                                                            .

 

2.                                      The Rent Commencement Date shall be
                                                            .

 

3.                                      The Expiration Date shall be deemed to
be                                                           .

 

4.                                      Fixed Rent shall be paid in accordance
with the following schedule:

 

BASED ON 15,197 RENTABLE SQUARE FEET

 

Period

 

Annual Fixed
Rent

 

Monthly Fixed Rent

 

Per RSF

 

Rent Commencement Date —Month 12

 

$

492,838.71

 

$

41,069.89

 

$

32.43

 

Month 13 —Month 24

 

$

508,035.71

 

$

42,336.31

 

$

33.43

 

Month 25 —Month 36

 

$

523,232.71

 

$

43,602.73

 

$

34.43

 

Month 37 —Month 48

 

$

538,429.71

 

$

44,869.14

 

$

35.43

 

Month 49 —Month 60

 

$

553,626.71

 

$

46,135.56

 

$

36.43

 

 

B-1

--------------------------------------------------------------------------------


 

5.                                      Section 2.2 of the Lease requires that
Tenant execute and return to Landlord a signed counterpart of this original
Commencement Date Certificate within ten (10) Business Days of Tenant’s receipt
thereof.  Accordingly, please sign this original Commencement Date Certificate
and return it to Landlord. Tenant’s failure to return said Commencement Date
Certificate within the ten (10) Business Day period shall be deemed to be
Tenant’s acceptance of this Commencement Date Certificate, including, but not
limited to, the dates set forth herein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGE TO FOLLOW]

 

B-2

--------------------------------------------------------------------------------


 

Landlord and Tenant have executed this Commencement Date Certificate as of the
          day of                                     , 2014.

 

LANDLORD:

 

INTERCONTINENTAL FUND III 117 KENDRICK STREET, LLC

a Massachusetts limited liability company

 

BY:

INTERCONTINENTAL REAL ESTATE INVESTMENT FUND III, LLC

 

a Massachusetts limited liability company,
its Manager

 

 

BY:

INTERCONTINENTAL REAL ESTATE CORPORATION

 

a Massachusetts corporation,
its Manager

 

By:

 

 

Name:

Peter Palandjian

 

Title:

President & Treasurer

 

 

 

 

 

TENANT:

 

 

 

VERASTEM, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

FIXED RENT

 

BASED ON 15,197 RENTABLE SQUARE FEET

 

Period

 

Annual Fixed
Rent

 

Monthly Fixed Rent

 

Per RSF

 

Rent Commencement Date —Month 12

 

$

492,838.71

 

$

41,069.89

 

$

32.43

 

Month 13 —Month 24

 

$

508,035.71

 

$

42,336.31

 

$

33.43

 

Month 25 —Month 36

 

$

523,232.71

 

$

43,602.73

 

$

34.43

 

Month 37 —Month 48

 

$

538,429.71

 

$

44,869.14

 

$

35.43

 

Month 49 —Month 60

 

$

553,626.71

 

$

46,135.56

 

$

36.43

 

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

PROVISIONS REGARDING ADDITIONAL RENT

 

1.                                      DEFINITIONS.

 

1.1                               “Tenant’s Proportionate Share” shall be 7.14%,
which is based on 15,197 rentable square feet in the Premises divided by 212,759
rentable square feet in the Building.

 

1.2                               Operating Expenses.

 

(a)                                 “Essential Capital Improvements” shall mean:
(a) any labor saving device, energy saving device or other installation,
improvement or replacement which is intended to reduce Operating Expenses,
whether or not voluntary or required by governmental mandate, or (b) any
installation or improvement which is intended to improve the safety of tenants
in the Building generally, whether or not voluntary or required by governmental
mandate, or (c) any installation or improvement required by reason of any Legal
Requirement which did not exist on the date of the execution of this Lease.

 

(b)                                 “Operating Expenses” shall mean any and all
of Landlord’s operating costs and expenses of any kind or nature paid or
incurred in the operation, maintenance and management of the Building, the Land,
and the sidewalks, roadways and parking areas located thereon, all computed on
an accrual basis and in accordance with the terms of this Lease, including but
not limited to the following:

 

(i)                                     Electricity, gas, fuel, steam, water,
sewer and any other utility charges (including surcharges) of whatever nature
(excluding the use of utilities for tenant spaces which are separately metered
to the tenants in the Building);

 

(ii)                                  Any insurance premiums and deductibles
paid by Landlord;

 

(iii)                               Building personnel costs, including but not
limited to salaries, wages, fringe benefits, taxes, insurance and other direct
and indirect costs;

 

(iv)                              The cost of all service and maintenance
contracts, including but not limited to security services, janitorial and
cleaning services, interior and exterior landscaping services, sidewalk and
roadway maintenance, and snow removal;

 

(v)                                 All other service, maintenance and repair
expenses (excluding those expenses paid by proceeds of insurance or by Tenant or
by other third parties, and those solely attributable to tenants of the Building
other than Tenant) and the cost of all materials and supplies therefor;

 

(vi)                              Any other costs and expenses (other than
capital improvements) incurred by Landlord in operating the Building including
but not limited to maintaining and operating the Cafeteria and Fitness Room;

 

(vii)                           The cost of any additional services not provided
to the Building on the Lease Commencement Date but thereafter provided by
Landlord in the prudent management of the Building;

 

D-1

--------------------------------------------------------------------------------


 

(viii)                        The annual amortization of any Essential Capital
Improvement which is made by Landlord based on the useful life of the
improvement;

 

(ix)                              Landlord’s central office administrative costs
and overhead applicable to the Building;

 

(x)                                 Net Operation costs and repair and
maintenance costs of the Cafeteria;

 

(xi)                              Accounting fees for preparing the Operating
Expense Statement and Tax Statement; and

 

(xii)                           Management fees payable to the managing agent.

 

(c)                                  Operating Expenses shall not include:

 

(i)                                     Rent or other charges payable under any
ground or underlying lease;

 

(ii)                                  Any expenditures on account of Landlord’s
acquisition of air or similar development rights;

 

(iii)                               Costs of repositioning, selling or
syndicating Landlord’s interest in the Property;

 

(iv)                              Costs with respect to any financing or
refinancing of the Property, including debt service, amortization, points and
commissions in connection therewith;

 

(v)                                 The cost of making leasehold improvements to
any leasable space to prepare the same for occupancy by a tenant thereof, or
thereafter for the benefit of a particular tenant or tenants;

 

(vi)                              Services performed for or provided to any
tenant to the extent such services are exclusive to such tenant;

 

(vii)                           Advertising and promotional expenditures,
contributions or gifts;

 

(viii)                        Brokerage fees or commissions;

 

(ix)                              Legal fees incurred in connection with
Landlord’s preparation, negotiation and enforcement of leases;

 

(x)                                 Salaries for any agents or employees of
Landlord above those attributable to the operation, maintenance and management
of the Building;

 

(xi)                              Any costs which have been previously included
in Operating Expenses or Taxes (whether under the same or a different category);

 

(xii)                           . repairs, alterations, additions, improvements
or replacements made to rectify or correct any defect in the design, materials
or workmanship of the Building or common areas or to comply with any
requirements of any governmental authority in effect as of the date of this
Lease;

 

D-2

--------------------------------------------------------------------------------


 

(xiii)                        costs of a capital nature, other than Essential
Capital Improvements to the extent included above;

 

(xiv)                       rentals and other related expenses incurred in
leasing systems, or other equipment ordinarily considered to be of a capital
nature, except equipment or similar services and equipment that is used on a
temporary basis to restore Building services;

 

(xv)                          costs of repairs, restoration, replacements or
other work occasioned by (i) fire, windstorm or other casualty and either (aa)
payable (whether paid or not) by insurance required to be carried by Landlord
under this Lease, or (bb) otherwise paid by insurance then in effect obtained by
Landlord, (ii) the exercise by governmental authorities of the right of eminent
domain, whether such taking be total or partial, to the extent that Landlord is
compensated by such governmental authority for such repairs, restoration,
replacements or other work, (iii) the adjudicated negligence or adjudicated
intentional tort of Landlord, or any representative, employee or agent of
Landlord (including the costs of any deductibles paid by Landlord, (iv) the act
of any other tenant in the Building, or any other tenant’s agents, employees,
licensees or invitees to the extent the applicable cost is, in the Landlord’s
reasonable judgement, practically recoverable from such person;

 

(xvi)                       costs incurred (less costs of recovery) for any
items to the extent such amounts are, in Landlords reasonable judgment,
recoverable by Landlord under a manufacturer’s, materialman’s, vendor’s or
contractor’s warranty;

 

(xvii)                    wages, salaries benefits, perquisites and compensation
paid or given to (i) executives, shareholders, officers, directors or partners
of Landlord, (ii) any principal or partner of the entity from time to time
comprising Landlord, or (iii) off-site employees and employees at the Building
above the level of Building manager;

 

(xviii)                 Landlord’s general overhead and administrative expenses
not related to the Building ;

 

(xix)                       non-cash items, such as deductions for depreciation
and amortization of the Building and the Building equipment, or interest on
capital invested;

 

(xx)                          legal fees, accountants’ fees and other expenses
incurred in connection with disputes with Tenant or other tenants or occupants
of the Building or associated with the enforcement of any lease or defense of
Landlord’s title to or interest in the Building or any part thereof;

 

(xxi)                       costs incurred due to violation by Landlord or any
other tenant in the Building of the terms and conditions of any lease;

 

(xxii)                    the cost of any service provided to Tenant or other
occupants of the Building for which Landlord is entitled to be reimbursed;

 

(xxiii)                 property management fees of any property management firm
in excess of four percent (4%) of the gross revenues of the Building and all
other fees for management of the Building outside of the established management
contract;

 

(xxiv)                the rent, operating expenses and real estate taxes
applicable to Landlord’s on-site management or leasing office, or any other
offices or spaces of Landlord or any related

 

D-3

--------------------------------------------------------------------------------


 

entity or rental for any space in the Building set aside for conference
facilities, storage facilities or exercise facilities;

 

(xxv)                   reserves for repairs, maintenance and replacements. 
Expenses shall be determined by Landlord in accordance with generally accepted
accounting principles, consistently applied from one year to the next.

 

Notwithstanding anything to the contrary herein, any Operating Expenses
attributable to a period which falls only partially within the Term shall be
prorated so that Tenant shall pay only that portion thereof which the part of
such period within the Term bears to the entire period.

 

(d)                                 “Operating Year” shall mean each calendar
year or such other period of twelve (12) months as hereafter may be adopted by
Landlord as its fiscal year, occurring during the Lease Term.

 

(e)                                  “Operating Statement” shall mean a
statement in writing signed by Landlord setting forth the Operating Expenses
payable by Tenant for a specified Operating Year pursuant to this Section 1.2.

 

1.3                               Taxes.

 

(a)                                 “Taxes” shall mean all taxes, assessments
and governmental charges, whether federal, state, county or municipal, and
whether general or special, ordinary or extraordinary, foreseen or unforeseen,
imposed upon the Building, the Land, and the sidewalks, roadways and parking
areas located thereon, or due to the operation thereof, whether or not directly
paid by Landlord.  Taxes shall not include income taxes, excess profit taxes,
franchise taxes or other taxes imposed or measured on or by the income of
Landlord from the operation of the Building or the Land; provided, however, that
if, due to a future change in the method of taxation or assessment, any income,
excess profit, franchise or other tax, however designated, shall be imposed in
substitution, in whole or in part, for (or in lieu of) any tax, assessment or
charge which would otherwise be included within the definition of Taxes, such
other tax shall be deemed to be included within Taxes as defined herein to the
extent of such substitution.  Taxes shall further not include (i) any net
income, capital, stock, succession, transfer, franchise, gift, estate or
inheritance tax, except to the extent that such tax shall be imposed in lieu of
any portion of Taxes; (ii) any item to the extent otherwise included in
Operating Expenses; (iii) any environmental assessments, charges or liens
arising in connection with the remediation of Hazardous Materials from the
Premises or Building, the causation of which arose prior to the Lease
Commencement Date of this Lease, or to the extent caused by Landlord, its
agents, employees or contractors or any tenant of the Building (other than
Tenant or its sublessees or assignees); (iv) costs or fees payable to public
authorities in connection with any future construction, renovation and/or
improvements to the Premises or Building other than the Initial Improvements,
including fees for transit, housing, schools, open space, child care, arts
programs, traffic mitigation measures, environmental impact reports, traffic
studies, and transportation system management plans; (v) reserves for future
Taxes; (vi) any personal property taxes attributable to sculptures, paintings or
other objects of art, except for objects of art installed in the Common Areas
pursuant to requirements of public authority; (vii) any increase in Taxes
resulting from a change in ownership of the Building; and (viii) any increase in
Taxes resulting from improvements to the Building or common areas that do not
provide a direct benefit to Tenant.  Additionally, interest and penalties
incurred as a result of Landlord’s late payment shall not be included in the
definition of Taxes. If Landlord incurs any expenses (including, but not limited
to, reasonable attorneys’ fees) in connection with its efforts to reduce or
minimize increases in the Taxes and/or the assessed value of the Building, any
and all such expenses shall be added to, and made a part of, the Taxes for the
Operating Year to which they relate.  If Landlord secures an abatement or refund
of any Taxes, Tenant shall receive its proportionate share of the amount of such

 

D-4

--------------------------------------------------------------------------------


 

abatement or refund (i.e., the net amount remaining after paying all reasonable
costs and expenses of securing the abatement or refund, including reasonable
attorneys’ fees) as a credit to be applied by Landlord against Rent next
becoming due (or, if no further Rent is due from Tenant, by a cash payment by
Landlord to Tenant).  Tenant shall pay to the appropriate governmental authority
any use and occupancy tax.  In the event that Landlord is required by law to
collect such tax, Tenant shall pay such use and occupancy tax to Landlord as
Additional Rent upon demand and Landlord shall remit any amounts so paid to
Landlord to the appropriate governmental authority.

 

(b)                                 “Tax Year” shall mean Operating Year as
defined above.

 

(c)                                  “Tax Statement” shall mean a statement in
writing signed by Landlord setting forth the Taxes payable by Tenant for a
specified Operating Year pursuant to this Section 1.3.

 

1.4                               “Operating Expense Stop” shall mean an amount
equal to the actual Operating Expenses (on a per rentable square foot basis) for
the calendar year 2015 (“Operating Expense Base Year”), subject to adjustment
under Section 3 below.

 

1.5                               “Tax Expense Stop” shall mean an amount equal
to the actual Taxes (on a per rentable square foot basis) for the fiscal year
2015 (“Tax Expense Base Year”), subject to adjustment under Section 3 below.

 

2.                                      ADDITIONAL RENT FOR OPERATING EXPENSES
AND TAXES.

 

2.1                               In addition to Fixed Rent, Tenant shall pay to
Landlord for each month of each Operating Year, without demand, deduction or
setoff, as Additional Rent: (a) beginning on January 1, 2016, Tenant’s
Proportionate Share of Operating Expenses to the extent the Operating Expenses
(on a per rentable square foot basis) exceed the Operating Expense Stop; and
(b) beginning on July 1, 2015, Tenant’s Proportionate Share of Taxes to the
extent the Taxes (on a per rentable square foot basis) exceed the Tax Expense
Stop, in accordance with the procedures set forth below.

 

2.2                               As soon as available in each Operating Year
during the Lease Term, Landlord shall provide Tenant with a written statement
setting forth a projection of Tenant’s Proportionate Share of Operating Expenses
and Taxes for such year. Commencing on the first day of the first month
following receipt of such statement and continuing until receipt by Tenant of
Landlord’s statement of the next projection, Tenant shall pay to Landlord with
each monthly installment of Fixed Rent an amount equal to: (a) one-twelfth
(1/12th) of such projected Tenant’s Proportionate Share of Operating Expenses
over the Operating Expense Stop and (b) one-twelfth (1/12th) of such projected
Tenant’s Proportionate Share of Taxes over the Tax Expense Stop.

 

2.3                               Landlord shall use commercially reasonable
efforts to provide to Tenant, not later than April 30 of the following year, a
statement of the actual Operating Expenses and Taxes for such period.  Any
underpayment by Tenant during such Operating Year due to the fact that projected
Operating Expenses and Taxes were less than actual Operating Expenses and Taxes
shall be paid to Landlord within thirty (30) days after Tenant’s receipt of a
statement for such deficiency.  Any overpayment by Tenant during such Operating
Year due to the fact that projected Operating Expenses and Taxes were greater
than actual Operating Expenses and Taxes shall be, at Landlord’s option,
(a) applied to any other amounts of Rent then due from Tenant to Landlord,
(b) credited to the next payment of Rent coming due from Tenant to Landlord, or
(c) refunded to Tenant if no Rent is then due or coming due.

 

D-5

--------------------------------------------------------------------------------


 

3.                                      ADJUSTMENT FOR VACANCIES.  In
determining Operating Expenses for any Operating Year including the Operating
Expense Base Year, if the Building was less than fully occupied during such
entire year, or was less than fully operational during such entire year, then
Operating Expenses shall be adjusted by Landlord to reflect the amount that such
expenses would normally be expected to have been, in the reasonable opinion of
Landlord, had the Building been ninety-five percent (95%) occupied and fully
operational throughout such year, except that in no event shall such adjustment
result in an amount less than the actual Operating Expenses. In determining the
Operating Expense Stop under Section 1.4 above, if the Building was less than
fully occupied during such entire calendar or fiscal year, or was less than
fully operational during such entire calendar or fiscal year, then (a) the
Operating Expense Stop shall be adjusted by Landlord to reflect the amount that
such expenses would normally be expected to have been, in the reasonable opinion
of Landlord, had the Building been ninety-five percent (95%) occupied and fully
operational throughout such calendar year. Any such annualization shall be
explained in Landlord’s Operating Statement under Section 2.3 above.

 

4.                                      MINIMUMS.  Notwithstanding anything
contained herein to the contrary, in no event shall Tenant be entitled to any
credit or other payment in the event that Tenant’s Proportionate Share of
Operating Expenses or Tenant’s Proportionate Share of Taxes for any Operating
Year be less than the Operating Expense Stop and the Tax Expense Stop,
respectively.

 

5.                                      PRO-RATIONS.  If this Lease shall
commence or terminate at any time other than the first day of an Operating Year,
Tenant shall be liable only for that portion of the Operating Expenses and Taxes
with respect to such Operating Year as represented by a fraction, the numerator
of which is the number of days of the Lease Term which fall within the Operating
Year and the denominator of which is three hundred sixty-five (365).

 

6.                                      AUDIT.  Within one hundred (120) days
after the end of each Operating Year, Landlord shall provide to Tenant a
statement setting forth the actual Operating Expenses and Taxes with respect to
such Operating Year.  Tenant shall have the right to examine, audit and
photocopy Landlord’s books and records relating to Tenant’s Proportionate Share
of Operating Expenses and Taxes for any Operating Year for a period of three
(3) months following the date that Tenant receives the statement of actual
Operating Expenses and Taxes; provided, however, that (a) Tenant may exercise
such right only once per twelve (12) month period; and (b) Tenant signs a
confidentiality agreement in form reasonably satisfactory to Landlord.  Tenant
shall give Landlord not less than thirty (30) days’ prior written notice of its
intention to examine and audit such books and records, and such examination and
audit shall take place at the property management office in the Building
maintained by Landlord or its management company. All costs of the examination
and audit shall be performed by a certified public accountant and shall be borne
by Tenant; provided, however, that if such examination and audit establishes
that Tenant’s Proportionate Share of Operating Expenses and Taxes for the year
in question are less than the amount set forth on the Operating Statement and
Tax Statement by at least five percent (5%), then Landlord shall pay the
reasonable costs of such examination and audit as well as Landlord’s actual out
of pocket costs in connection with such examination and audit, if any. If the
payments made by Tenant for such year are more than Tenant’s required payment on
account thereof for such Operating Year, Landlord shall promptly refund such
overpayment.  If the payments made by Tenant for such year are less than
Tenant’s required payment on account thereof for such Operating Year, Tenant
shall pay the deficiency to Landlord within thirty (30) days after conclusion of
the examination and audit.  The obligation to make such refund or payment for
any period within the Lease Term shall survive expiration of the Lease Term.  If
Tenant does not elect to exercise its right to examine and audit Landlord’s
books and records for any Operating Year within the time period provided for by
this Section 6, Tenant shall have no further right to challenge Landlord’s
Operating Statement and Tax Statement.

 

D-6

--------------------------------------------------------------------------------


 

7.                                      PERSONAL PROPERTY TAXES.  Tenant will be
responsible for ad valorem taxes on its Personal Property and on the value of
any Alterations to the Premises in excess of the Initial Improvements.

 

8.                                      SURVIVAL.  If, upon the expiration or
earlier termination of this Lease, the amount of any Additional Rent due
hereunder has not yet been determined, an appropriate payment from Tenant to
Landlord or refund from Landlord to Tenant shall be made promptly after such
determination, which determination Landlord shall use commercially reasonable
efforts to make no later than April 30 of the year following the year in which
this Lease expired or terminated.

 

D-7

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

BUILDING RULES AND REGULATIONS

 

The following Building Rules and Regulations, hereby accepted by Tenant, are
prescribed by Landlord to enable Landlord to provide, maintain and operate, to
the best of Landlord’s ability, clean, orderly and desirable Premises, Building
and parking areas for Tenant therein at as economical a cost and in as efficient
a manner as reasonably possible, to assure for the security and protection of
Tenant so far as reasonably possible, and to regulate conduct in and use of said
Premises, Building and parking areas in such manner as to minimize interference
by others in the proper use of same by Tenant.

 

1.                                      Landlord shall provide Tenant 85 access
cards or keys free of charge.  Tenant shall pay, in an amount fixed by Landlord,
for each additional card or key issued by Landlord for the Premises.  Upon
termination of this Lease, all cards or keys shall be returned by Tenant to
Landlord.  No additional locks or similar devices shall be placed by Tenant on
any door without the prior written consent of Landlord and without providing
keys or access codes, as applicable, to Landlord.

 

2.                                      Except at otherwise approved by
Landlord, no curtains, blinds, shades, screens or signs other than those
furnished by Landlord shall be attached to, hung in or used in connection with
any window or door of the Premises without the prior written consent of
Landlord.  Tenant shall not remove the standard blinds installed in the
Premises.

 

3.                                      Tenant will refer all contractors,
contractors’ representatives and technicians rendering any service to Tenant to
Landlord for Landlord’s approval and supervision before performance of any
contractual service. Such supervisory action by Landlord shall not render
Landlord responsible for any work performed by Tenant. This provision shall
apply to all work performed in the Building including but not limited to the
installation of telephone and computer wiring, cabling and equipment, telegraph
equipment, electrical devices, attachments, and installations of any nature
affecting any portion of the Building. Tenant shall be solely responsible for
complying with all applicable codes and ordinances pursuant to which said shall
be performed.

 

4.                                      Tenant shall carry out Tenant’s
maintenance, repairs, replacements, alterations, additions and improvements in
the Premises only during times reasonably agreed to in advance by Landlord and
in a manner which will not interfere materially with the rights of other tenants
in the Building.

 

5.                                      Movement in or out of the Building of
furniture or office equipment, or dispatch or receipt by Tenant of any
merchandise or materials which require the use of elevators, stairways, lobby
areas or loading dock areas, shall be restricted to hours reasonably designated
by Landlord.  Tenant must seek Landlord’s prior approval by providing in writing
a detailed listing of any such activity.  Such activity shall be under the
supervision of Landlord and performed in the manner stated by Landlord.  Tenant
is to assume all risk for damage to articles moved and injury to any persons
resulting from such activity other than as arises from Landlord negligence or
willful misconduct.  If any property or personnel of Landlord is damaged or
injured as a result of or in connection with such activity, Tenant shall be
solely liable for any and all damage or loss resulting therefrom other than as
arises from Landlord negligence or willful misconduct.

 

6.                                      No part of the Building shall be defaced
by Tenant. Notwithstanding the foregoing, Tenant shall be permitted to hang
pictures or the like in the Premises so long as any damage to the walls of the
Premises is repaired upon expiration or earlier termination of the Lease.

 

E-1

--------------------------------------------------------------------------------


 

7.                                      Tenant shall not place, install or
operate in any part of the Premises or the Building any engine or machinery,
except for Tenant’s normal office and laboratory equipment, including computers,
copiers, facsimile machines, laboratory equipment and the like.  Nor shall
Tenant keep, maintain or use any flammable, explosive or hazardous material in
any part of the Premises or the Building without the prior written consent of
Landlord, except in accordance with the provisions of paragraph 9 of the Lease.

 

8.                                      Reserved and handicap parking spaces
should be honored.

 

9.                                      Intentionally Omitted.

 

10.                               Landlord shall not be responsible for any lost
or stolen Personal Property, money or jewelry from the Premises, Building or
parking areas, regardless of whether loss occurs when such area is locked
against entry or not.

 

11.                               No animals, with the exception of seeing-eye
dogs or the like, shall be brought into, kept in or about the Building.

 

12.                               Bicycles and other vehicles are not permitted
inside the Building, or on the walkways outside the Building, except in those
areas specifically designated by Landlord for such purposes.

 

13.                               Employees of Landlord shall not receive or
carry messages to or for Tenant, nor shall such employees contract with or
render free or paid services to Tenant’s employees, servants, agents or invitees
.

 

14.                               Entries, passages, doors, elevators, elevator
lobbies, hallways and stairways shall not be blocked or obstructed at any time. 
No rubbish, litter, trash, or material of any nature shall be placed, emptied,
or thrown in these areas.  Such areas shall not be used at any time except for
ingress or egress to or from the Premises.  At no time shall Tenant permit or
shall Tenant’s employees loiter in common areas or elsewhere in the Building.

 

15.                               No lighted or fluorescent signs or machinery,
including but not limited to soft drink and snack machines, shall be placed
anywhere in the Building.

 

16.                               Landlord shall have the right to install or
provide such security measures as the Landlord shall deem reasonable and
prudent.  After hours and weekend access to the Building may be obtained only
through entrances designated by the Landlord and, if Landlord has provided
security services, Tenant, their licensees and invitees shall identify
themselves at the guard desk of the Building prior to proceeding into the
Building or any Leased Premises therein.  Tenant shall comply with all security
measures from time to time established by Landlord for the Building.

 

17.                               Plumbing fixtures and appliances shall be used
only for purposes for which constructed.  No sweepings, rubbish, rags, coffee
grounds, oil, or other unsuitable material shall be thrown or placed therein. 
Damage, resulting to any such fixtures or appliances or to other tenant’s
premises and/or similar, caused by Tenant shall be repaired and replaced at
Tenant’s sole cost and expense.

 

18.                               Tenant shall not interfere with or obstruct
the right of, or otherwise injure or annoy, other tenants. Tenant will not do
anything in conflict with valid and pertinent laws, rules, or regulations of any
governmental authority.

 

19.                               All corridor doors, when not in use, shall be
kept closed.

 

E-2

--------------------------------------------------------------------------------


 

20.                               The work of the janitor or cleaning personnel
shall not be hindered by Tenant after 5:30 p.m., and such cleaning work may be
done at any time when the offices are vacant.  Windows, doors, and fixtures may
be cleaned at any time. Tenant shall provide adequate waste and rubbish
receptacles, cabinets, bookcases, map cases, etc. necessary to prevent
unreasonable hardship to Landlord regarding cleaning service.

 

21.                               Landlord shall have the right to determine and
prescribe the weight and proper position of any unusually heavy equipment,
including safes, large files, etc., that are to be placed in the Premises.  Only
those items which do not exceed acceptable floor loading and will not, with
reasonable probability, do damage to the floors, structure, and/or elevator may
be moved into the Building.  Any damage occasioned in connection with the moving
or installing of such items or the existence of same shall be paid by Tenant.

 

22.                               Landlord shall have the right to prohibit the
use of the name of the Building or any other publicity by Tenant, which in
Landlord’s opinion, may tend to impair the reputation of the Building or its
desirability for the offices of Landlord or of other tenants.  Upon written
notice from Landlord, Tenant will refrain from and/or discontinue such publicity
immediately.

 

23.                               At its sole discretion, Landlord may place
directories in any reasonable location in the Building.

 

24.                               Neither the Premises nor any portion of the
Building shall be used for lodging, sleeping, cooking, or for any immoral or
illegal purpose, or for any purpose that will damage the Premises or the
reputation thereof.

 

25.                               Canvassing, soliciting, and peddling in the
Building is prohibited.  Tenant shall cooperate and use its best efforts to
prevent the same.

 

26.                               At no time shall Tenant permit or shall
Tenant’s employees, guests, and invitees smoke in any common area of the
Building unless such common area has been declared a designated smoking area by
Landlord.

 

27.                               Landlord shall have the right, exercisable
without notice and without liability to Tenant or any other tenant, to change
the name and street address of the Building and the project.

 

28.                               Landlord shall have the right, at its sole
discretion, to implement a maintenance request program for the Building.  Tenant
agrees to comply with the policies and procedures of such a program as long as
the policies and procedures of such program do not conflict with any other
provisions of this Lease.

 

29.                               The Landlord reserves the right to rescind any
of these rules and to make such other and further rules and regulations as, in
Landlord’s judgment, may from time to time be needed for safety, care,
maintenance, operation and cleanliness of the Building and for the preservation
of good order therein, which, when so made and notice thereof shall have been
given to any Tenant, shall have the same force and effect as if originally made
part of the foregoing Lease, and such other and further rules shall not,
however, be inconsistent with the proper and rightful enjoyment by the Tenant
under the Lease of the Premises.  .

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

RENEWAL OPTION

 

1.                                      Subject to: (a) Tenant not being in an
Event of Default upon commencement of the Renewal Term or upon providing
Tenant’s Notice; (b) Tenant not having assigned the Lease or subleased more than
25% of the Premises, Tenant shall have the option to renew the Lease Term (the
“Renewal Option”) for one (1) additional period of five (5) years (the “Renewal
Term”). The Renewal Term shall be upon the same terms and conditions of this
Lease except that Fixed Rent shall be equal to 100% of the Market Rent (as
determined below). Tenant shall notify Landlord, in writing, of its desire to
exercise the Renewal Option at least ten (10) months prior to the expiration of
the Lease Term (the “Tenant’s Notice”). Failure of Tenant to provide written
notice within the time period required herein shall render Tenant’s option
hereunder null and void and of no further force and effect.

 

2.                                       “Market Rent” shall be determined in
accordance with the procedure set forth hereinafter:

 

A.           The parties shall have thirty (30) days after Landlord receives
Tenant’s Notice in which to agree on the Market Rent for the Renewal Term. If
the parties agree on the Market Rent during such thirty (30) day period,
Landlord and Tenant shall promptly execute an amendment to this Lease setting
forth the Market Rent for the Renewal Term.

 

B.           If the parties are unable to agree on the Market Rent within the
thirty (30) day period, then, within ten (10) days after the expiration of that
period, each party, at its cost and by giving notice to the other party, shall
appoint a qualified licensed commercial real estate broker with at least ten
(10) years full time commercial brokerage experience in the Route 128 West
market to set the Market Rent for the Premises.  If a party does not appoint
such a broker, the single broker appointed shall be the sole broker and shall
set the Market Rent for the Premises.  The two brokers appointed by the parties
as stated in this paragraph shall meet promptly and attempt to establish the
Market Rent for the Premises.  If they are unable to agree within thirty (30)
days after the second broker has been appointed, they shall attempt to select a
third broker meeting the qualifications stated in this paragraph within ten
(10) days after the last day the two brokers are given to set the Market Rent. 
If they are unable to agree on the third (3rd) broker, either of the parties, by
giving ten (10) days’ notice to the other party, can appeal to the nearest real
estate board for the selection of a third broker who meets the qualifications
stated in this paragraph.  Each of the parties shall bear one-half (1/2) of the
cost of appointing the third broker and of paying the third broker’s fee. The
third broker, however selected, shall be a person who has not previously acted
in any capacity for either party.

 

C.           Within thirty (30) days after the selection of the third broker, a
majority of the brokers shall set the Market Rent for the Premises.  If a
majority of the brokers are unable to set the Market Rent within the stipulated
period of time, the three valuations shall be added together and their total
divided by three; the resulting quotient shall be the Market Rent for the
Premises.

 

D.           If, however, the low valuation and/or high valuation are more than
five percent (5%) lower and/or higher than the middle valuation, such low
valuation and/or high valuation shall be disregarded.  If only one valuation is
disregarded, the remaining two valuations shall be added together and their
total divided by two; the resulting quotient shall be the Market Rent for the
Premises.  If both the low valuation and the high valuation are disregarded the
middle valuation shall be the Market Rent of the Premises.

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

RIGHT OF OFFER

 

1.                                      Subject to: (a) any preexisting rights
of other tenants in the Building as of the Effective Date; (b) Tenant not having
assigned the Lease or subleased more than 25% of the Premises except to a
Permitted Transferee; and (c) so long as Tenant is not in an Event of Default,
when any space in the Building becomes available and Landlord intends to lease
such space (the “Right of Offer Space”), Landlord shall have the on-going
obligation to notify Tenant in writing (the “Right of Offer Notice”) setting
forth all material terms upon which Landlord desires to enter into a lease with
respect to the Right of Offer Space (the “Right of Offer”). Tenant shall have a
period of ten (10) days after receipt of the Right of Offer Notice in which to
advise Landlord by written notice to Landlord that Tenant desires to lease said
Right of Offer Space on the terms and conditions set forth in the Right of Offer
Notice.

 

2.                                      In the event Tenant exercises its rights
to lease such Right of First Offer Space, Landlord and Tenant shall promptly
enter into an amendment to this Lease evidencing the same. Failure of:
(a) Tenant to timely notify Landlord of its desire to lease the Right of First
Offer Space within the time period set forth above; or (b) failure of Tenant to
enter into an amendment evidencing the same within thirty (30) days after
receipt of such amendment from Landlord, shall be deemed a waiver of Tenant’s
rights to the Right of First Offer Space hereunder and Landlord shall for twelve
(12) months thereafter be free to enter into a mutually agreeable lease with any
other party for the Right of First Offer Space so long as such terms and
conditions are not materially more generous to the other third party which shall
be deemed to permit Landlord to lease the Right of Offer Space for not less than
ninety percent (90%) of the net effective rental rate. If no such lease is
entered into within such twelve (12) month period, Landlord shall again offer
the Right of First Offer Space to Tenant as set forth herein.  For purposes
herein, the “net effective rental rate” shall be the net present value of the
rent and additional rent payable under such offer, taking into account any
allowances and the fair market value of any work to be performed by Landlord at
its expense in connection with any such proposed transaction.

 

3.                                      For purposes of confirmation herein, if
Landlord plans on leasing the Right of Offer Space on terms and conditions that
are materially more generous to the other third party, prior to leasing such
space to the third party, Landlord shall again be required to notify Tenant
pursuant to the Right of Offer Notice and the terms and conditions pursuant to
Section 1 of this Exhibit G set forth above. If Tenant fails to lease such Right
of Offer Space due to the reasons set forth in Section 2(a) and
Section 2(b) above and the Right of Offer Space later becomes available for
lease and Landlord intends to lease such space, Landlord shall again be required
to notify Tenant pursuant to the Right of Offer Notice in Section 1 of this
Exhibit G. Furthermore, if Tenant fails to lease the Right of Offer Space due to
the reasons set forth in Section 2(a) and Section 2(b) above and Landlord does
not enter into a lease for the Right of Offer Space within twelve (12) months
from the date of such failure, Landlord shall again be required to notify Tenant
pursuant to the Right of Offer Notice in Section 1 of this Exhibit G.

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT “H”

 

ROOF RIGHTS AND ROOF EQUIPMENT

 

1.                                      Location. Subject to the prior approval
of Landlord’s structural engineer, , which shall not be unreasonably withheld,
conditioned or delayed, Tenant shall have the right to install, operate, and
maintain, at no additional cost to Tenant, an emergency generator, HVAC
equipment, antennas, satellite dishes and similar equipment (collectively, the
“Roof Equipment”) on the roof of the Building in an area designated by Landlord
(such area to be known as the “Roof Equipment Area”) and subject to plans and
specifications reasonably approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. Landlord, at its sole discretion,
may require Tenant to relocate the Roof Equipment at any time to another area on
the roof of the Building and for any reason provided, however, that Landlord
pays for the reasonable cost of such relocation.

 

2.                                      Condition of Roof Equipment Area. The
Roof Equipment Area shall be provided to Tenant in its “as-is, where is”
condition. Landlord makes no representation or warranty that the Roof Equipment
Area or Building is fit for Tenant’s intended use or permitted by law.

 

3.                                      Cost of Installation. Tenant, at its
sole cost and expense, shall pay for any and all expenses in connection with
preparation of the Roof Equipment Area or installation of the Roof Equipment.
Tenant, at its sole cost and expense, shall obtain and maintain any municipal,
state or federal permits and/or licenses required for the installation and
operation of the Roof Equipment. Tenant, at its sole cost and expense, shall
comply with all Legal Requirements with respect to the Roof Equipment and Roof
Equipment Area.

 

4.                                      Roof Penetration and Warranty. Tenant
shall not use the Roof Equipment Area or Roof Equipment in such a manner that
would jeopardize or invalidate Landlord’s existing roof warranty. In addition,
Tenant shall use Landlord’s designated roof contractor with respect to roof
penetrations and monitoring when installing the Roof Equipment and Tenant shall
be responsible for maintaining the Roof Equipment in a manner in which to
preserve Landlord’s roof warranty. Any roof penetrations necessary in connection
with the installation, maintenance or repair of the Roof Equipment are to be
made by Landlord’s roof contractor, at Tenant’s sole cost and expense.

 

5.                                      Maintenance of Roof Equipment. Tenant,
at its sole cost and expense, shall keep the Roof Equipment Area, Roof Equipment
and all related equipment in good condition and repair and shall be responsible
for all maintenance and repair in connection with the Roof Equipment Area and
the Roof Equipment.

 

6.                                      Access to Roof and Roof Equipment Area.
Tenant and any of its agents or contractors shall not have access to the roof of
the Building unless Tenant has: (a) given Landlord at least twenty four (24)
hours advance notice; and (b) Tenant is accompanied by Landlord or its agent;
and (c) such access occurs during Business Days during Business Hours.

 

7.                                      Interference. Landlord shall use
reasonable efforts to accommodate Tenant, however, the Roof Equipment shall not
be installed so as to interfere with the use or operation of any communications
equipment previously installed on the roof of the Building or the operations of
any Tenant in the Building as of the Effective Date. Landlord shall not be
responsible for any signal interference or signal straying in connection with
the Roof Equipment.  In any future leases, Landlord shall provide that tenants
shall not install communications equipment that interferes with existing Roof
Equipment.

 

H-1

--------------------------------------------------------------------------------


 

8.                                      Not Assignable. Tenant’s rights pursuant
to this Exhibit H are personal to Tenant and may not be assigned or transferred
to any other party without the prior written consent of Landlord.

 

9.                                      No Further Collocation. Tenant shall not
permit any other party to locate equipment in the Roof Equipment Area or
collocate on the Roof Equipment without the prior written consent of Landlord.

 

10.                               Changes to Roof Equipment Area. Any changes to
the Roof Equipment deviating from those originally approved by Landlord must be
reapproved by Landlord.

 

11.                               Removal of Roof Equipment. Upon the expiration
or earlier termination of the Lease, Tenant, at its sole cost and expense, shall
remove the Roof Equipment and all related equipment leaving the Roof Equipment
Area in the same condition existing on the Effective Date, reasonable wear and
tear excepted. Tenant shall be responsible for the cost of repairing any and all
damage to the Roof Equipment Area, the roof of the Building, or any other areas
of the Building in connection the installation, maintenance, repair, and/or
operation of the Roof Equipment. Landlord may request that Tenant leave any or
all of the Roof Equipment.

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT “I”

 

PROGRESS PLANS

 

I-1

--------------------------------------------------------------------------------